 



Exhibit 10.1
CREDIT AGREEMENT
     This Credit Agreement (“Agreement”) is made as of March 1, 2007, by and
between LUMINEX CORPORATION (“Borrower”), a Delaware corporation, and JPMORGAN
CHASE BANK, N.A. (“Lender”), a national banking association. Borrower has
requested that Lender make loans to Borrower in the following manner and subject
to the following terms and conditions:
ARTICLE I
Definitions
     Section 1.01 Certain Definitions. Unless a particular word or phrase is
otherwise defined or the context otherwise requires, capitalized words and
phrases used in this Agreement shall have the following meanings (all
definitions that are defined in this Agreement in the singular to have the same
meanings when used in the plural and vice versa):
     Accounts shall have the meaning set forth in Article 9 of the UCC.
     Adjusted LIBOR Rate shall mean, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (a) the product of (i) the LIBOR Rate
in effect for such Interest Period and (ii) Statutory Reserves, and (b) 1.75%
(computed on the basis of the actual number of days elapsed over a 360-day
year).
     Affiliate means any Person controlling, controlled by or under common
control with any other Person. For purposes of this definition, “control”
(including “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of any indicia of equity rights (whether issued and outstanding
capital stock, partnership interests or otherwise) or by any other means.
     Agreement means this Credit Agreement, as it may from time to time be
amended, modified, restated or supplemented.
     Alternate Base Rate means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day minus 1.00%, and (b) the
Federal Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in
the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
     Alternate Base Rate Borrowing shall mean, as of any date, that portion of
the principal balance of the Loans bearing interest at the Alternate Base Rate
as of such date.

1



--------------------------------------------------------------------------------



 



     Annual Audited Financial Statements means (a) the annual audited
consolidated financial statements of Borrower and its Subsidiaries, including
all notes thereto, which statements shall include a balance sheet as of the end
of such fiscal year and an income statement, retained earnings statement and
statement of cash flows for such fiscal year, all setting forth in comparative
form the corresponding figures from the previous fiscal year, all prepared in
conformity with GAAP, and without expressing any doubt as to Borrower’s ability
to continue as a going concern, and accompanied by a report and opinion of
independent certified public accountants of recognized standing satisfactory to
Lender, which shall state that such financial statements, in the opinion of such
accountants, present fairly, in all material respects, the consolidated
financial position of Borrower and its Subsidiaries as of the date thereof and
the results of their operations for the period covered thereby in conformity
with GAAP, and (b) the annual consolidating financial statements of the Borrower
and its Subsidiaries, if any, containing a balance sheet as of the end of such
fiscal year and a statement of operations for such fiscal year prepared in
reasonable detail. Such statements shall be accompanied by a certificate of such
accountants that in making the appropriate audit and/or investigation in
connection with such report and opinion, such accountants did not become aware
of any Default under any of the financial covenants in Section 5.03 or, if in
the opinion of such accountant any such Default under Section 5.03 exists, a
description of the nature and status thereof.
     Applicable Lending Office shall mean Lender’s Domestic Lending Office in
the case of an Alternate Base Rate Borrowing and Lender’s LIBOR Lending Office
in the case of a LIBOR Borrowing.
     Bankruptcy Code means the United States Bankruptcy Code, as amended, and
any successor statute.
     Board means the Board of Governors of the Federal Reserve System of the
United States of America and any successor entity performing similar functions.
     Borrowing Authorization means (i) with respect to a corporation, a
certificate, in Proper Form, of the Secretary or an Assistant Secretary of a
corporation as to the resolutions of the Board of Directors of such corporation
authorizing the execution, delivery and performance of the Credit Documents to
be executed by such corporation; the incumbency and signature of the officer of
such corporation executing such documents on behalf of such corporation, and the
Organizational Documents of such corporation, and (ii) with respect to a
partnership, limited liability company, joint venture or other non-individual
Person, such written instruments as shall be required by Lender, each in Proper
Form, authorizing the execution, delivery and performance of the Credit
Documents to be executed by such Person; the incumbency and signature of the
representative of such Person executing such documents on behalf of such Person,
and the Organizational Documents of such Person.
     Borrowing Base means, as at any date, the amount of the Borrowing Base
shown on the Borrowing Base Certificate then most recently delivered pursuant to
Paragraph 5.02(c) hereof, determined by calculating the amount equal to the sum
of the following:

2



--------------------------------------------------------------------------------



 



  (a)   80% of the Eligible Accounts of Borrower and its wholly-owned Domestic
Subsidiaries at said date; and     (b)   the lesser of (i) 50% of the Eligible
Inventory of Borrower and its wholly-owned Domestic Subsidiaries at said date or
(ii) $2,000,000.00.

In the absence of a current Borrowing Base Certificate, Lender may determine the
Borrowing Base from time to time in its reasonable discretion, taking into
account all information reasonably available to it, and the Borrowing Base from
time to time so determined shall be the Borrowing Base for all purposes of this
Agreement until a current Borrowing Base Certificate, in Proper Form, is
furnished to and accepted by Lender. Notwithstanding any provision to the
contrary in this Agreement or in any other Credit Document, if any collateral
audit or field exam of Borrower’s and/or any of its Domestic Subsidiaries’
operations and Collateral by Lender (a) discloses any material deviations for
the applicable Borrowing Base components reported under the most recently
delivered Borrowing Base Certificate, then the applicable Borrowing Base
components for which such deviations are discovered may be adjusted accordingly
at Lender’s reasonable discretion, or (b) results in material negative
adjustments when compared to the results from the initial collateral audit or
field exam of Borrower’s operations and Collateral conducted by Lender prior to
the date of this Agreement, then the Borrowing Base components and features
(i.e., eligibility criteria, Borrowing Base advance rates and/or dollar
ceilings, if applicable) may be adjusted accordingly at Lender’s reasonable
discretion.
     Borrowing Base Certificate means a certificate, duly executed by an
appropriate officer or other responsible party acceptable to Lender on behalf of
Borrower, appropriately completed and in substantially the form of Exhibit C
hereto. Each Borrowing Base Certificate shall be effective only as accepted by
Lender (and with such revisions, if any, as Lender may require as a condition to
such acceptance).
     Business Day means a day (other than a Saturday or Sunday) on which banks
generally are open in Austin, Chicago and Dallas for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system; provided, however, that with
respect to LIBOR Borrowings, Business Day shall also mean a day on which
transactions in dollar deposits between lenders may be carried on in the London
eurodollar interbank market.
     Capital Expenditures means, as to any Person, expenditures in respect of
fixed or capital assets by such Person, including the capital portion of lease
payments made in respect of Capital Lease Obligations, but excluding
expenditures for the restoration, repair or replacement of any fixed or capital
asset which was destroyed or damaged, in whole or in part, to the extent
financed by the proceeds of an insurance policy maintained by such Person or
other proceeds related thereto. Expenditures in respect of replacements and
maintenance consistent with the business practices of a Person in respect of
plant facilities, machinery, fixtures and other like capital assets utilized in
the ordinary course of business are not Capital Expenditures to the extent such
expenditures are not capitalized in preparing a balance sheet of such Person in
accordance with GAAP.

3



--------------------------------------------------------------------------------



 



     Capital Lease Obligations means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal Property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board, as amended) and,
for purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP (including such
Statement No. 13).
     Cash Equivalents means:
     (a) readily marketable securities issued or fully guaranteed by the United
States of America with maturities of not more than one year;
     (b) commercial paper rated “Prime 1” by Moody’s Investors Service, Inc. or
“A-1” by Standard and Poor’s Corporation with maturities of not more than
180 days;
     (c) certificates of deposit or repurchase obligations issued by any U.S.
domestic bank having capital surplus of at least $100,000,000 or by any other
financial institution acceptable to Lender, all of the foregoing not having a
maturity of more than one year from the date of issuance thereof;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
     (e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated A2 by
Standard & Poor’s Ratings Group or P2 by Moody’s Investors Service, Inc., and
(iii) have portfolio assets of at least $250,000,000.
     Ceiling Rate means, on any day, the maximum nonusurious rate of interest
permitted for that day by whichever of applicable federal or Texas laws permits
the higher interest rate, stated as a rate per annum. On each day, if any, that
the Texas Finance Code establishes the Ceiling Rate, the Ceiling Rate shall be
the “weekly ceiling” (as defined in the Texas Finance Code) for that day. Lender
may from time to time, as to current and future balances, implement any other
ceiling under the Texas Finance Code by notice to Borrower, if and to the extent
permitted by the Texas Finance Code. Without notice to Borrower or any other
person or entity, the Ceiling Rate shall automatically fluctuate upward and
downward as and in the amount by which such maximum nonusurious rate of interest
permitted by applicable law fluctuates.
     Change in Law means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by Lender (or, for purposes of
Section 2.07(a), by any lending office of Lender or by Lender’s

4



--------------------------------------------------------------------------------



 



holding company) with any binding request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
     Code means the Internal Revenue Code of 1986, as amended, as now or
hereafter in effect, together with all regulations, rulings and interpretations
thereof or thereunder by the Internal Revenue Service.
     Collateral means all Property, tangible or intangible, real, personal or
mixed, now or hereafter subject to any Security Documents, including without
limitation, (a) at all times, all Accounts, Equipment, Inventory and General
Intangibles and other related property and proceeds thereof, now or hereafter
owned by Borrower and/or any of its wholly-owned Domestic Subsidiaries,
excluding all copyrights, trademarks, tradenames, patents and other similar
intellectual property, and (b) that certain note receivable executed or to be
executed by TM Bioscience Corporation, payable to the order of Borrower in the
original principal amount of $15,000,000.00, evidencing the aggregate
outstanding balance of all cash invested or loaned by Borrower or any of its
Domestic Subsidiaries to TM Bioscience Corporation, together with any renewal,
extension, increase, amendment, modification, restatement or supplement of such
promissory note.
     Collateral Access Agreement means any landlord waiver, subordination or
other agreement, in form and substance satisfactory to Lender, between Lender
and any third party (including any licensor, bailee, consignee, customs broker,
or other similar Person) in possession of any Collateral or any landlord of
Borrower or any of its Domestic Subsidiaries for any real property where any
Collateral is located, as such landlord waiver, subordination or other agreement
may be amended, restated, or otherwise modified from time to time.
     Commitment means the obligation, if any, of Lender to make Loans to the
Borrower in an aggregate principal amount at any one time outstanding up to (but
not exceeding) $15,000,000.00, as such amount may be adjusted from time to time
pursuant to other provisions of this Agreement.
     Compliance Certificate shall have the meaning given to it in
Section 5.02(c) hereof.
     Consequential Loss shall mean, any amounts payable under Section 2.06(d).
     Controlled Group means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the applicable Person, are treated as a single employer
under Section 414 of the Code.
     Credit Documents means any and all papers now or hereafter governing,
evidencing, guaranteeing or securing or otherwise relating to all or any part of
the Obligations, including the Note, this Agreement, Borrowing Authorizations
with respect to all such Persons as Lender may require, the Security Documents,
all instruments, certificates and agreements now or hereafter executed or
delivered to Lender pursuant to any of the foregoing or in connection with the
Loans or

5



--------------------------------------------------------------------------------



 



any commitment regarding the Loans, including without limitation, any
International Swaps and Derivatives Association, Inc. (ISDA) Master Agreement or
any similar or other agreement with respect to any Rate Management Transaction,
and all amendments, modifications, renewals, extensions, increases and
rearrangements of, and substitutions for, any of the foregoing.
     Default means an Event of Default or an event which with notice or lapse of
time or both would, unless cured or waived, become an Event of Default.
     Default Rate means, on any day, a rate per annum equal to the Ceiling Rate
for that day, or only if applicable law imposes no maximum nonusurious rate of
interest for that day, then the Default Rate for that day shall be a rate per
annum equal to 18% per annum.
     Dollars or $ refers to lawful money of the United States of America.
     Domestic Lending Office shall mean the office of Lender specified in the
address portion on the signature pages hereof, or such other office of Lender as
Lender may from time to time specify to the Borrower as its “Domestic Lending
Office.”
     Domestic Subsidiary shall mean any Subsidiary of that is organized and
domiciled in the Unites States of America.
     Eligible Accounts means, as at any date of determination thereof, each
Account which is at said date payable to Borrower or any of its wholly-owned
Domestic Subsidiaries and which complies with the following requirements:

  (a)   all payments due on the Account have been billed and invoiced in a
timely fashion and in the normal course of business;     (b)   no payment on the
Account is more than 90 days past the date of invoice;     (c)   the Account has
been created by Borrower or its applicable wholly-owned Domestic Subsidiary in
the ordinary course of business from a completed, outright and lawful sale of
goods, to which such goods have been shipped and title has passed to the
applicable account debtor on an absolute sales basis, or from the rendering of
services by or on behalf of Borrower or such Domestic Subsidiary and is deemed
“earned” under the applicable service contract or other agreement between the
applicable account debtor and Borrower or such Domestic Subsidiary;     (d)  
the Account is Collateral hereunder and is subject to a first priority perfected
Lien in favor of the Lender and is free and clear of all other Liens of any
nature whatsoever (except for Permitted Encumbrances);

6



--------------------------------------------------------------------------------



 



(e)   twenty percent (20%) or less of all billed Accounts owing by the
applicable account debtor to Borrower and its wholly-owned Domestic Subsidiaries
are more than 120 days past the date of invoice;   (f)   the Account, together
with all other Accounts owing from the applicable debtor and its Affiliates to
Borrower and its wholly-owned Domestic Subsidiaries, is not in excess of twenty
percent (20%) of the aggregate amount of all Accounts then owing to Borrower and
its wholly-owned Domestic Subsidiaries by all account debtors (it being agreed
that for purposes of this subparagraph, only the aggregate amount of such
Accounts owing from the applicable debtor and its Affiliates in excess of such
20% concentration threshold shall be excluded from Eligible Accounts); provided,
however, that the foregoing concentration limit shall be fifty percent (50%),
and not twenty percent (20%), with respect to (1) Accounts owing from One Lambda
Incorporated and its Affiliates to Borrower and its wholly-owned Domestic
Subsidiaries and (2) Accounts owing from Bio-Rad Laboratories, Inc. to Borrower
and its wholly-owned Domestic Subsidiaries;   (g)   the Account does not arise
out of a bill-and-hold, guaranteed sale, sale-and-return, consignment,
sale-on-approval, progress billing, promotional (including samples), C.O.D. or
cash in advance arrangement;   (h)   the Account is not subject to any setoff,
contra, offset, deduction, dispute, charge back, credit, counterclaim or other
defense arising out of the transactions represented by the Account or
independently thereof (but in each case regarding an undisputed liquidated sum,
only to the extent of such undisputed sum, and in each case regarding a disputed
sum or claim, only to the extent of the sum or amount claimed by the party
adverse to Borrower or its applicable wholly-owned Domestic Subsidiary);   (i)  
the applicable account debtor has finally accepted the goods or services from
the sale out of which the Account arose and has not (1) objected to such account
debtor’s liability thereon, (2) rejected any of such services or goods or
(3) returned or repossessed any of such goods, except for goods returned in the
ordinary course of business for which, in the case of goods returned, goods of
equal or greater value have been shipped in return;   (j)   the Account must not
be “performance” related and subject to future adjustment;   (k)   the
applicable account debtor is not any Governmental Authority;   (l)   the
applicable account debtor is not a director, officer, employee or any Affiliate
of Borrower or any of its Subsidiaries;

7



--------------------------------------------------------------------------------



 



  (m)   the applicable account debtor must not be a natural Person and must be
organized under the laws of any state or province, or have its principal place
of business located within the United States or Canada;     (o)   the Account is
not evidenced by a promissory note or other instrument or by chattel paper;    
(p)   the Account complies with all material Legal Requirements (including
without limitation, all usury laws, fair credit reporting and billing laws, fair
debt collection practices and rules, and regulations relating to truth in
lending and other similar matters);     (q)   the Account is in full force and
effect and constitutes a legal, valid and binding obligation of the applicable
account debtor enforceable in accordance with the terms thereof;     (r)   the
Account is denominated in and provides for payment by the applicable account
debtor in U.S. dollars or Canadian dollars (with the Borrower being required to
report for Borrowing Base purposes the U.S. dollar equivalent amount of Canadian
dollar denominated Accounts, and in determining the Borrowing Base for any
purpose, Lender shall be entitled at any time to redetermine at any time the
U.S. dollar equivalent of Canadian dollar denominated Accounts based upon the
most recent applicable information then available to Lender);     (s)   the
Account has not been and is not required to be charged or written off as
uncollectible in accordance with GAAP; and     (t)   except for Accounts fully
backed by a letter of credit in all respects acceptable to the Lender in its
discretion, the credit standing of the applicable account debtor in relation to
the amount of credit extended has not become unsatisfactory, as reasonably
determined by Lender.

Additionally, in calculating Eligible Accounts, each of the following shall be
excluded (to the extent the same are otherwise included in Eligible Accounts):
(i) unpaid sales, excise or similar taxes owed by Borrower and/or any of its
wholly-owned Domestic Subsidiaries; and (ii) returns, discounts, claims, credits
and allowances of any nature asserted or taken by account debtors of Borrower
and/or any of its wholly-owned Domestic Subsidiaries. Nothing in this definition
of “Eligible Accounts” shall be construed to limit or release any right of
Lender to any Collateral.
     Eligible Inventory means, as at any date of determination thereof, any
Inventory of any Borrower or any of its wholly-owned Domestic Subsidiaries and
which complies with the following requirements:

8



--------------------------------------------------------------------------------



 



(a)   good title to such Inventory is owned by and recorded on the books and
records of Borrower or its applicable wholly-owned Domestic Subsidiary in the
ordinary course of business;   (b)   such Inventory is only raw materials and
does not include any finished goods or work-in-progress Inventory, is not scrap
or remnants Inventory and is not display items or manufacturing, replacement,
packaging or shipping supplies or materials;   (c)   such Inventory is valued in
accordance with GAAP on a “standard cost” basis at the lower of fair market
value or cost;   (d)   such Inventory is Collateral hereunder and is subject to
a first priority perfected Lien in favor of the Lender and is free and clear of
all other Liens of any nature whatsoever (except for Permitted Encumbrances);  
(e)   such Inventory meets all applicable laws and standards imposed by any
Governmental Authority having regulatory authority over it;   (f)   such
Inventory must not be in transit and must be housed or stored in the United
States at a real Property location either owned or leased by Borrower or any of
its wholly-owned Domestic Subsidiaries or a public warehouse facility utilized
by Borrower or any of its wholly-owned Domestic Subsidiaries, so long as such
leased facility or public warehouse facility is covered by a Collateral Access
Agreement delivered to the Lender by the lessor or operator thereof;   (g)  
such Inventory must be adequately insured to the reasonable satisfaction of the
Lender pursuant to insurance coverage required by this Agreement and the
Security Documents;   (h)   such Inventory has not been sold and must not be on
consignment;   (i)   such Inventory is not obsolete or slow moving;   (j)   such
Inventory is not manufactured, produced or sold pursuant to any license or other
similar agreement of any patent, trademark or copyright unless the applicable
license or other similar agreement of any patent, trademark or copyright does
not directly or indirectly restrict, in the Lender’s reasonable judgment, the
Lender’s ability to resale such Inventory without further consent of the
applicable licensor or other similar party in the event of foreclosure or other
recovery of such Inventory by the Lender; and   (k)   the Lender has not deemed
such Inventory ineligible because the Lender considers such Inventory in its
reasonable discretion to be unmarketable or the value thereof to be impaired or
its ability to realize such value to be insecure in any material respect.

9



--------------------------------------------------------------------------------



 



Nothing in this definition of “Eligible Inventory” shall be construed to limit
or release any right of Lender to any Collateral.
     Environmental Claim means any third party (including Governmental
Authorities and employees) action, lawsuit, claim or proceeding (including
claims or proceedings at common law or under the Occupational Safety and Health
Act or similar laws relating to safety of employees) which seeks to impose
liability for (i) noise; (ii) pollution or contamination of the air, surface
water, ground water or land or the clean-up of such pollution or contamination;
(iii) solid, gaseous or liquid waste generation, handling, treatment, storage,
disposal or transportation; (iv) exposure to Hazardous Substances; (v) the
safety or health of employees or (vi) the manufacture, processing, distribution
in commerce or use of Hazardous Substances. An “Environmental Claim” includes a
common law action, as well as a proceeding to issue, modify or terminate an
Environmental Permit, or to adopt or amend a regulation to the extent that such
a proceeding attempts to redress violations of an applicable permit, license, or
regulation as alleged by any Governmental Authority.
     Environmental Liabilities includes all liabilities arising from any
Environmental Claim, Environmental Permit or Requirement of Environmental Law
under any theory of recovery, at law or in equity, and whether based on
negligence, strict liability or otherwise, including remedial, removal,
response, abatement, restoration (including natural resources), investigative,
monitoring, personal injury and damage to Property or natural resources or
injuries to persons, and any other related costs, expenses, losses, damages,
penalties, fines, liabilities and obligations, and all costs and expenses
necessary to cause the issuance, reissuance or renewal of any Environmental
Permit, including reasonable attorneys’ fees and court costs.
     Environmental Matters means matters relating to pollution or protection of
the environment, including emissions, discharges, releases or threatened
releases of Hazardous Substances into the environment (including ambient air,
surface water or ground water, or land surface or subsurface), or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Substances.
     Environmental Permit means any permit, license, approval or other
authorization under any applicable Legal Requirement relating to pollution or
protection of health or the environment, including laws, regulations or other
requirements relating to emissions, discharges, releases or threatened releases
of pollutants, contaminants or hazardous substances or toxic materials or wastes
into ambient air, surface water, ground water or land, or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants or Hazardous Substances.
     Equipment shall have the meaning set forth in Article 9 of the UCC.
     Equity Interests means shares of the capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, or any warrants, options
or other rights to acquire such interests.

10



--------------------------------------------------------------------------------



 



     ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and all rules, regulations, rulings and interpretations
adopted by the Internal Revenue Service or the U.S. Department of Labor
thereunder.
     Event of Default shall have the meaning assigned to it in Section 7.01
hereof.
     Federal Funds Effective Rate means, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; but if (a) such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Lender on such day on such transactions as determined by Lender.
     Financing Statements means all such Uniform Commercial Code financing
statements as Lender shall reasonably require, in Proper Form, to give notice of
and to perfect or continue perfection of Lender’s Liens in all Collateral.
     Funded Indebtedness means, as to a particular Person at any particular
time, without duplication, the sum of (a) all obligations for borrowed money
(whether as a direct obligor on a promissory note, bond, debenture or other
similar instrument, as a reimbursement obligor with respect to an issued letter
of credit or similar instrument, as an obligor under a contingent obligation in
respect of borrowed money, or as any other type of direct or contingent
obligor), and (b) all Capital Lease Obligations (other than the interest
component of such obligations), calculated without duplication, on a
consolidated basis and in accordance with GAAP.
     GAAP means, as to a particular Person, such accounting practice as, in the
opinion of the independent certified public accountants of recognized national
standing regularly retained by such Person and acceptable to Lender, conforms at
the time to generally accepted accounting principles, consistently applied. GAAP
means those principles and practices (a) which are recognized as such by the
Financial Accounting Standards Board, (b) which are applied for all periods
after the date hereof in a manner consistent with the manner in which such
principles and practices were applied to the most recent audited financial
statements of the relevant Person furnished to Lender, and (c) which are
consistently applied for all periods after the date hereof so as to reflect
properly the financial condition, and results of operations and changes in
financial position, of such Person. If any change in any accounting principle or
practice is required by the Financial Accounting Standards Board in order for
such principle or practice to continue as a GAAP or practice, all reports and
financial statements required hereunder may be prepared in accordance with such
change only after written notice of such change is given to Lender.
     General Intangibles shall have the meaning set forth in Article 9 of the
UCC.

11



--------------------------------------------------------------------------------



 



     Governmental Authority means any foreign governmental authority, the United
States of America, any State of the United States and any political subdivision
of any of the foregoing, and any central bank, agency, department, commission,
board, bureau, court or other tribunal having jurisdiction over Lender,
Borrower, any other Obligor or their respective Property.
     Guaranty shall mean (a) that certain Guaranty of even date herewith,
executed by Luminex International Corporation, a Delaware corporation, and
Luminex Project, Inc., a Delaware corporation, in favor of Lender, and (b) each
and every other guaranty of the Obligations from time to time executed and
delivered to Lender after the date hereof by any Domestic Subsidiary of
Borrower, as each of the same may be amended, supplemented, modified, joined in
pursuant to a Joinder Agreement and restated from time to time.
     Hazardous Substance shall mean petroleum products and any hazardous or
toxic waste or substance defined or regulated as a hazardous substance from time
to time by any law, rule, regulation or order described in the definition of
“Requirements of Environmental Law”.
     Indebtedness means and includes (a) all items which in accordance with GAAP
would be included on the liability side of a balance sheet on the date as of
which Indebtedness is to be determined (including the principal component of any
Capital Lease Obligations, but excluding capital stock, surplus, surplus
reserves and deferred credits); (b) all guaranties, letter of credit contingent
reimbursement obligations, endorsements and other contingent obligations in
respect of, or any obligations to purchase or otherwise acquire, Indebtedness of
others, and (c) all Indebtedness secured by any Lien existing on any interest of
the Person with respect to which Indebtedness is being determined in Property
owned subject to such Lien whether or not the Indebtedness secured thereby shall
have been assumed; provided, that such term shall not mean or include any
Indebtedness in respect of which monies sufficient to pay and discharge the same
in full (either on the expressed date of maturity thereof or on such earlier
date as such Indebtedness may be duly called for redemption and payment) shall
be deposited with a depository, agency or trustee acceptable to Lender in trust
for the payment thereof.
     Interest Expense means, for any Person during any applicable period, the
total interest expense accruing on Indebtedness of such Person and/or its
Subsidiaries, on a consolidated basis, during such period (including interest
expense attributable to Capitalized Lease Obligations and amounts, both positive
and negative, attributable to interest expense incurred under any Rate
Management Transaction), computed and calculated, without duplication, in
accordance with GAAP.
     Interest Option shall have the meaning specified in Section 2.05(a) hereof.
     Interest Payment Date means (a) for Alternate Base Rate Borrowings, the
first day of each June, September, December and March; and (b) for LIBOR
Borrowings, the end of the Interest Period applicable to such LIBOR Borrowing.
     Interest Period shall mean the period commencing on the date of the
applicable LIBOR Borrowing and ending on the numerically corresponding day (or,
if there is no numerically

12



--------------------------------------------------------------------------------



 



corresponding day, on the last day) in the calendar month that is one (1), two
(2) or three (3) months thereafter, as Borrower may elect in accordance
herewith; provided, however, that (a) if an Interest Period would end on a day
that is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) no Interest Period shall end later than the
Maturity Date for any portion of the Loans that are LIBOR Borrowings, and
(c) interest shall accrue from and including the first day of an Interest Period
to, but excluding, the last day of such Interest Period.
     Inventory shall have the meaning set forth in Article 9 of the UCC.
     Investment means the purchase or other acquisition of any securities or
Indebtedness of, or the making of any loan, advance, transfer of Property or
capital contribution to, or the incurring of any liability, contingently or
otherwise, in respect of the Indebtedness of, any Person.
     Joinder Agreement shall mean any agreement, in Proper Form, executed by a
Domestic Subsidiary of Borrower from time to time after the date hereof in
accordance with Section 6.08 hereof, pursuant to which such Subsidiary joins in
the execution and delivery of a Guaranty and the applicable Security Documents.
     Legal Requirement means any law, statute, ordinance, decree, requirement,
order, judgment, rule, or regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority, whether presently existing or arising in the future. The term “Legal
Requirement” includes Requirements of Environmental Law.
     LIBOR Borrowing shall mean, as of any date, that portion of the principal
balance of the Loans bearing interest at the Adjusted LIBOR Rate as of such
date.
     LIBOR Lending Office shall mean the office of Lender specified in the
address portion on the signature pages hereof, or such other office of Lender as
Lender may from time to time specify in writing to the Borrower as its LIBOR
Lending Office.
     LIBOR Rate shall mean, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum equal to the rate appearing on Page 3750 of
the Dow Jones Telerate Service (or if no longer available on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by Lender from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days before the commencement of such Interest Period for a maturity
equal to the applicable Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBOR Rate” with respect to
such LIBOR Borrowing for such Interest Period shall be the interest rate per
annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to the rate
at which dollar deposits approximately equal in principal amount to such LIBOR
Borrowing and for a maturity equal to the applicable Interest Period are offered
in by the principal London office of Lender in

13



--------------------------------------------------------------------------------



 



immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days before the commencement of such
Interest Period.
     Lien means any mortgage, pledge, charge, encumbrance, security interest,
collateral assignment or other lien or restriction of any kind, whether based on
common law, constitutional provision, statute or contract, and shall include
reservations, exceptions, encroachments, easements, rights of way, covenants,
conditions, restrictions, leases and other title exceptions.
     Loans means the loans described in and provided for by Section 2.01.
     Material Adverse Effect shall mean a material adverse effect on (a) the
business, assets, property, or condition (financial or otherwise) of Obligors,
taken as a whole, which in Lender’s reasonable judgment, impairs or could
reasonably be expected to impair Lender’s ability in any material respect to
collect the Obligations when due, or (b) the validity or enforceability of the
Agent’s Lien on any material portion of the Collateral or the priority of such
Lien.
     Marketable Securities means publicly-registered marketable securities that
(a) are readily tradable on a nationally-recognized public exchange, (b) do not
constitute Cash Equivalents, and (c) have a fair market value that is readily
determinable and available on any Business Day.
     Maturity Date means the earlier to occur of (a) 364 days after the date of
this Agreement, (b) any date that the Commitment is terminated in full by
Borrower pursuant to Section 2.01(c) hereof, and (c) any date the Maturity Date
is accelerated or the Commitment is terminated by Lender pursuant to
Section 7.02 hereof.
     Note means the promissory note dated concurrently herewith executed by
Borrower payable to the order of Lender in the face amount of $15,000,000.00,
and any and all renewals, extensions, modifications, rearrangements and/or
replacements thereof.
     Obligations means the Indebtedness evidenced by the Note and other sums now
or hereafter payable to Lender by Borrower or any other Obligor under any of the
Credit Documents, including all obligations, contingent or otherwise, whether
now or hereafter arising under any Rate Management Transaction, together with
performance of all other obligations, liabilities and Indebtedness of Borrower
to Lender under any one or more of the Credit Documents, including all fees,
costs, expenses and indemnity obligations under this Agreement and all other
Credit Documents.
     Obligors means Borrower and each of its Domestic Subsidiaries now or
hereafter primarily or secondarily obligated to pay to Lender all of the
Obligations.
     Organizational Documents means, with respect to a corporation, the
certificate of incorporation, articles of incorporation and bylaws of such
corporation; with respect to a partnership, the partnership agreement
establishing such partnership; with respect to a limited liability company, the
articles of organization or formation and regulations or operating agreement of
such limited liability company; with respect to a joint venture, the joint
venture agreement

14



--------------------------------------------------------------------------------



 



establishing such joint venture, and with respect to a trust, the instrument
establishing such trust; in each case including any and all modifications
thereof as of the date of the Credit Document referring to such Organizational
Document and any and all future modifications thereof which are consented to by
Lender.
     Parties means all Persons other than Lender executing any Credit Document.
     PBGC means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     Permitted Acquisition means (a) the TMB Acquisition, so long as the TMB
Acquisition is consummated in compliance with all material terms of the TMB
Acquisition Agreement and immediately after the actual consummation thereof,
(i) the actual consolidated balance sheet for Borrower (including the financial
information for TM Bioscience Corporation) and the actual funds flow/sources and
uses statement for the TMB Acquisition are both consistent in all material
respects with the pro-forma consolidated balance sheet and funds flow/sources
and uses statement furnished to Lender under the terms of Section 3.02(i), and
(ii) the aggregate amount of all cash, Cash Equivalents and Marketable
Securities held by the Borrower as of the date of consummation of the TMB
Acquisition and that is unencumbered, unrestricted and not subject to any Liens
(other than Permitted Encumbrances) is equal to or greater than the sum of
(1) the aggregate amount of Funded Indebtedness owing as of such date by
Borrower and TM Bioscience Corporation (excluding up to $4,000,000 of
Indebtedness then owing to any Canadian Governmental Authority), and (2)
$10,000,000, and (b) any other acquisition by an Obligor of all or substantially
all of the assets of a Person, of all or substantially all of any business or
division of a Person or of 100% of the Equity Interests of a Person (upon merger
or otherwise), in each case to the extent that (i) Lender receives not less than
thirty (30) days prior written notice of such acquisition, (ii) after giving
effect to such acquisition, and without giving effect to any projected cost
savings after the applicable acquisition, no Default or Event of Default shall
exist and Borrower shall be in compliance with the financial covenants set forth
in Section 5.03 hereof, (iii) the aggregate consideration paid in connection
with the acquisition shall not exceed $2,000,000 and the aggregate consideration
paid in connection with all such acquisitions shall not exceed $5,000,000, and
(iv) in the case of a proposed merger only, Lender consents in writing to such
acquisition based upon a review of the contingent obligations of such Person
(such consent of Lender to not be unreasonably withheld, conditioned or
delayed).
     Permitted Encumbrances means:
     (a) Liens for taxes, assessments or other governmental charges or levies
which are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;
     (b) Liens in connection with workers’ compensation, unemployment insurance
or other social security, old age pension or public liability obligations which
are not overdue by more than 30 days or which are being contested in good faith
by

15



--------------------------------------------------------------------------------



 



appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;
     (c) statutory landlord’s liens, operators’, vendors’, carriers’,
warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’, materialmen’s,
construction or other like Liens arising by operation of law in the ordinary
course of business or incident to the exploration, development, operation and
maintenance of oil and gas properties each of which is in respect of obligations
that are not overdue by more than 30 days or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP;
     (d) easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any property of Borrower that do not secure any
monetary obligations and which in the aggregate do not materially impair the use
of such property for the purposes of which such property is held by Borrower or
materially impair the value of such property subject thereto;
     (e) judgment and attachment Liens not giving rise to an Event of Default,
if any appropriate legal proceedings which may have been duly initiated for the
review of such judgment shall not have been finally terminated or the period
within which such proceeding may be initiated shall not have expired and no
action to enforce such Lien has been commenced; and
     (f) Liens consisting of bankers’ liens and rights of setoff with respect to
any cash, Cash Equivalent or Marketable Securities accounts, but only to the
extent permitted under the applicable deposit or investment account agreement.
     Person means any individual, corporation, partnership, joint venture, joint
stock association, business or other trust, unincorporated organization,
Governmental Authority or any other form of entity.
     Plan means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
and is either (a) maintained by Borrower, any of its Subsidiaries or any member
of a Controlled Group for employees of Borrower or any of its Subsidiaries or
(b) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
Borrower, any of its Subsidiaries or any member of a Controlled Group for
employees of Borrower or any of its Subsidiaries is then making or accruing an
obligation to make contributions or has within the preceding five plan years
made contributions.
     Prime Rate means, on any day, the rate determined by Lender as being its
prime rate for that day, whether otherwise published or announced. Without
notice to Borrower or any other Person, the Prime Rate shall automatically
fluctuate upward and downward as and in the amount by which said prime rate
fluctuates, with each change to be effective as of the date of each change in
said prime rate. THE PRIME RATE IS A REFERENCE RATE AND DOES NOT NECESSARILY

16



--------------------------------------------------------------------------------



 



REPRESENT THE LOWEST OR BEST RATE ACTUALLY CHARGED TO ANY CUSTOMER, AND LENDER
DISCLAIMS ANY STATEMENT, REPRESENTATION OR WARRANTY TO THE CONTRARY. LENDER MAY
MAKE COMMERCIAL LOANS OR OTHER LOANS AT RATES OF INTEREST AT, ABOVE OR BELOW THE
PRIME RATE.
     Proper Form means in form and substance reasonably satisfactory to Lender.
     Property means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.
     Quarterly Financial Statements means the quarterly financial statements of
the Borrower and its Subsidiaries, including all notes thereto, which statements
shall include a balance sheet as of the end of such fiscal quarter and an income
statement, retained earnings statements and a statement of cash flows for such
fiscal quarter, and for the fiscal year to date, subject to normal year-end
adjustments, all setting forth in comparative form the corresponding figures for
the corresponding period of the preceding year, prepared on a consolidated and
consolidating basis in accordance with GAAP and certified as true and correct by
an authorized officer of Borrower acceptable to Lender on behalf of Borrower,
with the parties recognizing that such consolidating statements will be prepared
in accordance with GAAP only to the extent normal and customary and shall not be
required until the end of the first full fiscal quarter of Borrower occurring
after the consummation of the TMB Acquisition.
     Rate Management Transaction shall mean any transaction (including any
International Swaps and Derivatives Association, Inc. (ISDA) Master Agreement or
any similar or other agreement with respect thereto) now existing or hereafter
entered into among Borrower or Lender, JPMorgan Chase & Co., or any of its
subsidiaries or affiliates or their successors which is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.
     Rate Selection Date shall mean that Business Day which is (a) in the case
of the Alternate Base Rate Borrowings, the date of such borrowing, or (b) in the
case of LIBOR Borrowings, the date three (3) Business Days preceding the first
day of any proposed Interest Period.
     Rate Selection Notice shall have the meaning specified in
Section 2.05(b)(1) hereof.
     Regulation D shall mean Regulation D of the Board of Governors of the
Federal Reserve System from time to time in effect and shall include any
successor or other regulation relating to reserve requirements applicable to
member lenders of the Federal Reserve System.

17



--------------------------------------------------------------------------------



 



     Regulatory Change shall mean, with respect to Lender, any change on or
after the date of this Agreement in any Legal Requirement (including
Regulation D) or the adoption or making on or after such date of any
interpretation, directive or request applying to a class of lenders including
Lender under any Legal Requirement (whether or not having the force of law) by
any Governmental Authority charged with the interpretation or administration
thereof.
     Request for Loan means a request for a Loan duly executed by an appropriate
officer or other responsible party acceptable to Lender on behalf of Borrower,
appropriately completed and substantially in the form of Exhibit A attached
hereto.
     Requirements of Environmental Law means all requirements imposed by any law
(including The Resource Conservation and Recovery Act and The Comprehensive
Environmental Response, Compensation, and Liability Act), rule, regulation or
order of any Governmental Authority in effect at the applicable time which
relate to (i) noise; (ii) pollution, protection or clean-up of the air, surface
water, ground water or land; (iii) solid, gaseous or liquid waste generation,
recycling, reclamation, treatment, storage, disposal or transportation;
(iv) exposure to Hazardous Substances; (v) the safety or health of employees or
(vi) regulation of the manufacture, processing, distribution in commerce, use,
discharge, release, threatened release, emission or storage of Hazardous
Substances.
     Security Agreements means, collectively, (a) that certain Security
Agreement of even date herewith executed by and between Borrower and Lender,
covering all Accounts, Equipment, Inventory and General Intangibles and other
related property and proceeds thereof now or hereafter owned by Borrower,
excluding all copyrights, trademarks, tradenames, patents and other similar
intellectual property of Borrower, (b) that certain Security Agreement of even
date herewith executed by and between the existing Domestic Subsidiaries of
Borrower and Lender, covering all Accounts, Equipment, Inventory and General
Intangibles and other related property and proceeds thereof now or hereafter
owned by any Domestic Subsidiary of Borrower that is a party thereto, excluding
all copyrights, trademarks, tradenames, patents and other similar intellectual
property of such Domestic Subsidiaries, (c) any and all other security
agreements, pledge agreements, collateral assignments or other similar
documents, if any, hereafter executed in favor of Lender, as security for the
payment or performance of any and/or all of the Obligations, and (d) any
amendment, modification, restatement, supplement or joinder of all or any of the
above-described agreements and assignments.
     Security Documents means, collectively, this Agreement, the Security
Agreements, the Financing Statements and any and all other agreements, deeds of
trust, mortgages, chattel mortgages, security agreements, pledges, guaranties,
assignments, subordination agreements, undertakings and other instruments and
Financing Statements now or hereafter executed and delivered in connection with,
or as security for the payment or performance of, any Credit Document, as any of
them may from time to time be amended, modified, restated or supplemented.
     Statutory Reserves shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including without
limitation, any marginal, special, emergency

18



--------------------------------------------------------------------------------



 



or supplemental reserves), expressed as a decimal, established by the Board of
Governors of the Federal Reserve System of the United States to which Lender is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Statutory Reserves shall be
adjusted automatically on and as of the effective date of any change in any
applicable reserve percentage. For purposes hereof, LIBOR Borrowings shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to Lender under such Regulation D or any
comparable regulation.
     Subordinated Indebtedness means all Indebtedness of Borrower or any of its
wholly-owned Domestic Subsidiaries which has been subordinated on terms and
conditions satisfactory to Lender, in its sole discretion, to all Obligations to
Lender. Indebtedness shall not be considered as “Subordinated Indebtedness”
unless and until Lender shall have received copies of the documentation
evidencing or relating to such Indebtedness together with a subordination
agreement, in Proper Form, duly executed by the holder or holders of such
Indebtedness and evidencing the terms and conditions of subordination required
by Lender in its discretion.
     Subsidiary means, as to a particular parent Person, any other Person of
which 50% or more of the indicia of equity rights (whether outstanding capital
stock, partnership interests or otherwise) is at the time directly or indirectly
owned or held by such parent Person, or by one or more of its Affiliates.
     Tangible Net Worth shall mean, as of any applicable date of determination,
(a) net book value of all assets of Borrower and its Subsidiaries (excluding
patent rights, trademarks, trade names, franchises, copyrights, licenses,
goodwill and all other intangible assets of Borrower and its Subsidiaries),
after all appropriate deductions in accordance with GAAP (including, without
limitation, reserves for doubtful receivables, obsolescence, depreciation and
amortization), less (b) all Indebtedness of Borrower and its Subsidiaries, all
determined in accordance with GAAP and on a consolidated basis.
     TMB Acquisition shall mean the purchase by Borrower, pursuant to the terms
of the TMB Acquisition Agreement, of all of the issued and outstanding Equity
Interests of TM Bioscience Corporation, a Canadian entity, more particularly
described in the Acquisition Agreement, so as to cause TM Bioscience Corporation
to be a wholly-owned non-Domestic Subsidiary of Borrower.
     TMB Acquisition Agreement shall mean that certain Merger Agreement dated
effective as of December 14, 2007, by and between TM Bioscience Corporation, a
Canadian entity, and Borrower, as purchaser.
     UCC means the Uniform Commercial Code, as in effect from time to time, of
the State of Texas or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral.

19



--------------------------------------------------------------------------------



 



     Unfunded Liabilities means, with respect to any Plan, at any time, the
amount (if any) by which (a) the present value of all benefits under such Plan
exceeds (b) the fair market value of all Plan assets allocable to such benefits,
all determined as of the then most recent actuarial valuation report for such
Plan, but only to the extent that such excess represents a potential liability
of any member of the applicable Controlled Group to the PBGC regarding a Plan or
a Plan under Title IV of ERISA. With respect to multiemployer Plans, as defined
in Section 4001(a)(3) of ERISA, the term “Unfunded Liabilities” shall also
include contingent liability for withdrawal liability under Section 4201 of
ERISA to all multiemployer Plans to which Borrower, any other Obligor or any
member of a Controlled Group for employees of Borrower or any other Obligor
contribute in the event of complete withdrawal from such Plans.
     Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights
ARTICLE II
Loans; Credit Facility Administration
     Section 2.01 Loans; Commitment. Lender agrees, subject to all of the terms
and conditions of this Agreement, to make Loans to Borrower as follows:
     (a) Prior to the Maturity Date, Lender will make Loans to Borrower in an
aggregate principal amount at any one time outstanding up to but not exceeding
the lesser of (i) the Commitment or (ii) the Borrowing Base. Within the
foregoing limits and subject to the terms and conditions set forth herein,
Borrower may borrow, prepay and reborrow Loans prior to the Maturity Date.
Borrower and Lender agree pursuant to Chapter 346 (“Chapter 346”) of the Texas
Finance Code that Chapter 346 (which relates to open-end line of credit
revolving loan accounts) shall not apply to this Agreement, the Note or any Loan
obligation hereunder and that none of this Agreement, the Note nor any Loan
obligation hereunder shall be governed by Chapter 346 or subject to its
provisions

20



--------------------------------------------------------------------------------



 



in any manner whatsoever. Loans shall be evidenced by the Note, and Lender shall
in no event be obligated to fund more than one (1) Loan per day. Loan proceeds
shall be made available to Borrower by depositing them in an account designated
by Borrower and maintained with Lender.
     (b) As additional consideration for the Commitment of Lender, Borrower
shall pay to Lender an unused commitment fee from the date of this Agreement
until and including the Maturity Date at a rate per annum equal to 0.125%. Such
commitment fee shall be computed (on the basis of the actual number of days
elapsed in a year composed of 360 days) on each day and shall be based on the
excess of (i) the amount of the Commitment for such day over (ii) the unpaid
principal balance of the Note on such day. Such commitment fee shall be payable
quarterly in arrears, (1) on the first day of each June, September, December and
March prior to the Maturity Date and (2) on the Maturity Date. All past due fees
payable under this paragraph shall bear interest at the Default Rate from the
date that is five (5) days after written demand for such payment has been made
by Lender to Borrower.
     (c) Upon at least five (5) Business Days’ prior irrevocable written notice
to Lender, Borrower may at any time in whole permanently terminate, or from time
to time in part permanently reduce, the Commitment; provided, however, that the
Commitment shall not be reduced at any time to an amount less than the aggregate
principal amount of all Loans outstanding at such time. Simultaneously with any
such termination or reduction of the Commitment, Borrower shall pay to Lender
the commitment fee owing under Section 2.01(b) through and including the date of
such termination or reduction on the amount of the Commitment so terminated or
reduced. Each partial reduction of the Commitment shall be in a minimum of
$100,000.00, or an integral multiple of $100,000.00 in excess thereof.
Section 2.02 Repayment of Loans; Evidence of Debt.
     (a) Borrower hereby unconditionally promises to pay to Lender in full the
unpaid principal balance of the Note on the Maturity Date.
     (b) Lender shall maintain accounts in which it shall record (i) the amount
of each Loan made hereunder, and (ii) the amount of any principal or interest
due and payable or to become due and payable from Borrower to Lender hereunder.
The entries made in such accounts shall be prima facie evidence of the existence
and amounts of the Obligations recorded therein; but the failure of Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of Borrower to repay the Loans in accordance with the terms of this
Agreement and the Note.
Section 2.03 Prepayments of Loans.
     (a) Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty, except as
otherwise provided in this Section 2.03 and subsections (a), (b) or (c) of
Section 2.06 hereof, but subject to the

21



--------------------------------------------------------------------------------



 



requirements of this Section. Prepayments under this subparagraph (a) of any
Loan shall be subject to the following additional conditions:
          (1) In giving notice of prepayment as hereinafter provided, Borrower
shall specify, for the purpose of paragraphs (2) and (3) immediately following,
the manner of application of such prepayment as between Alternate Base Rate
Borrowings and LIBOR Borrowings.
          (2) Prepayments applied to any LIBOR Rate Borrowing may be made on any
Business Day, provided, that (i) Borrower shall have given Lender at least three
(3) Business Days’ prior irrevocable written or telecopied notice of such
prepayment, specifying the principal amount of the LIBOR Borrowing to be
prepaid, the particular LIBOR Borrowing to which such prepayment is to be
applied and the prepayment date; and (ii) if such prepayment is made on any day
other than the last day of the Interest Period corresponding to the LIBOR
Borrowing to be prepaid, Borrower shall pay directly to Lender, on the last day
of such Interest Period, any Consequential Loss as a result of such prepayment.
          (3) Prepayments applied to any Alternate Base Rate Borrowing may be
made prior to 1:00 p.m., Austin, Texas time, on any Business Day.
     (b) Borrower shall from time to time on demand by Lender and subject to the
requirements of this Section, prepay the Loans in such amounts as shall be
necessary so that at all times the aggregate outstanding principal amount of the
Note shall be less than or equal to the lesser of (i) the Commitment or (ii) the
Borrowing Base.
Section 2.04 Interest Payments.
     (a) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date, as well as upon the Maturity Date. After the Maturity
Date, accrued and unpaid interest on the Loans shall be payable on demand.
     (b) All interest hereunder and under the Note shall be computed on the
basis of a year of 360 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Section 2.05 Interest Rates for Loans.
     (a) Subject to Section 8.01 hereof, the outstanding principal balance of
the Loans shall bear interest on and after the date of this Agreement at the
Alternate Base Rate; provided, that (1) all principal outstanding after the
occurrence of an Event of Default which has not been cured or waived in writing
by Lender shall bear interest at the Default Rate, (2) past due principal and
interest shall bear interest at the Default Rate, which shall be payable on
demand, and (3) subject to the provisions hereof, Borrower shall have the option
of having all or any portion of the principal balances from time to time
outstanding under the Loans bear interest until their respective maturities at a
rate

22



--------------------------------------------------------------------------------



 



per annum equal to the Adjusted LIBOR Rate (together with the Alternate Base
Rate, individually herein called an “Interest Option” and collectively called
“Interest Options”). The records of Lender, with respect to Interest Options,
Interest Periods and the amounts of the Loans to which they are applicable shall
be binding and conclusive, absent manifest error. Interest on the Loans shall be
calculated at the Alternate Base Rate, except where it is expressly provided
pursuant to this Agreement that the Adjusted LIBOR Rate is to apply.
     (b) In accordance with the provisions hereof, and provided no Default or
Event of Default has occurred and is continuing, Borrower may elect to have the
Adjusted LIBOR Rate apply or continue to apply to all or any portion of the
principal balances of the Loans. Each change in Interest Options shall be a
conversion of the rate of interest applicable to the specified portion of the
Loans, but such conversion alone shall not change the outstanding principal
balance of the Loans and the Note. The Interest Options shall be designated or
converted in the manner provided below:
     (1) Borrower shall give Lender by telephone, promptly confirmed by written
notice (the “Rate Selection Notice”) substantially in the form of Exhibit B
hereto. Each such telephone and written notice shall specify the amount and type
of borrowings which are the subject of the designation, if any; the amount and
type of borrowings into which such borrowings are to be converted or for which
an Interest Option is designated; the proposed date for the designation or
conversion (which, in the case of conversion of LIBOR Borrowings, shall be the
last day of the Interest Period applicable thereto) and the Interest Period or
Periods, if any, selected by the Borrower. Such notice by telephone shall be
irrevocable and shall be given to Lender no later than the applicable Rate
Selection Date. If a new Loan is to be a LIBOR Borrowing, then the Rate
Selection Notice shall be included in the Request for Loan applicable to the new
Loan, which shall be given to Lender no later than the applicable Rate Selection
Date;
     (2) No more than six (6) LIBOR Borrowings and corresponding Interest
Periods shall be outstanding at any one time with respect to the Loans. Each
LIBOR Borrowing shall be in a minimum aggregate principal amount of at least
$250,000, with any increases over such minimum amount being in integral
aggregate multiples of $50,000;
     (3) Principal included in any borrowing shall not be included in any other
borrowing which exists at the same time;
     (4) Each designation or conversion shall occur on a Business Day; and
     (5) Except as provided in Section 2.06 hereof, no LIBOR Borrowing shall be
converted on any day other than the last day of the applicable Interest Period.

23



--------------------------------------------------------------------------------



 



     (c) All interest will be computed on the basis of a year of 360 days and
actual days elapsed (including the first day but excluding the last day)
occurring in the period for which payable, unless the effect of so computing
shall be to cause the rate of interest to exceed the Ceiling Rate.
Section 2.06 Special Provisions Applicable to LIBOR Borrowings.
     (a) If, after the date of this Agreement, the adoption of any applicable
Legal Requirement or any change in any applicable Legal Requirement or in the
interpretation or administration thereof by any Governmental Authority or
compliance by Lender with any request or directive (whether or not having the
force of law) of any Governmental Authority shall at any time make it unlawful
or impracticable for Lender to permit the establishment of or to maintain any
LIBOR Borrowing, the commitment of Lender to establish or maintain the LIBOR
Borrowings affected by such adoption or change shall forthwith be canceled and
the Borrower shall forthwith, upon demand by Lender to Borrower, (1) convert
such LIBOR Borrowings to Alternate Base Rate Borrowings; (2) pay all accrued and
unpaid interest to date on the amount so converted; and (3) pay any amounts
required under paragraph (d) below. All present and subsequent requests for
LIBOR Borrowings by Borrower shall be deemed to be requests for Alternate Base
Rate Borrowings with respect to Lender for all LIBOR Borrowings affected by such
adoption or change until such adoption or change no longer affects the LIBOR
Borrowings for Lender.
     (b) If the adoption of any applicable Legal Requirement or any change in
any applicable Legal Requirement or in the interpretation or administration
thereof by any Governmental Authority or compliance by Lender with any request
or directive (whether or not having the force of law) from any Governmental
Authority shall at any time as a result of any portion of the principal balance
of the Loans being maintained on the basis of the Adjusted LIBOR Rate impose,
modify, increase or deem applicable any reserve requirement, special deposit
requirement or similar requirement (including state law requirements and
Regulation D, but excluding Statutory Reserves) against assets held by Lender,
or against deposits or accounts in or for the account of Lender, or against
loans made by Lender, or against any other funds, obligations or other Property
owned or held by Lender and the result of any of the foregoing is to increase
the cost to Lender of agreeing to make or of making, renewing or maintaining
such borrowing on the basis of the Adjusted LIBOR Rate, or reduce the amount of
principal or interest received by Lender, then Borrower shall pay to Lender from
time to time additional amounts sufficient to compensate such Lender for such
increased cost or reduced amount.
     (c) If for any reason with respect to any Interest Period, Lender shall
have determined (which determination shall be conclusive and binding upon
Borrower) that: (1) Lender is unable through its customary general practices to
determine a rate at which Lender is offered deposits in United States dollars by
prime banks in the London interbank market, in the appropriate amount for the
appropriate period, or by reason of circumstances affecting the London interbank
market, generally, Lender is not being

24



--------------------------------------------------------------------------------



 



offered deposits for the applicable Interest Period and in an amount equal to
the amount any LIBOR Borrowing requested by Borrower, or (2) the Adjusted LIBOR
Rate will not adequately and fairly reflect the cost to Lender of making and
maintaining any LIBOR Borrowing hereunder for any proposed Interest Period, then
Lender shall give Borrower notice thereof and thereupon, (A) any Rate Selection
Notice previously given by Borrower designating an Adjusted LIBOR Rate which has
not commenced as of the date of such notice from Lender shall be deemed for all
purposes hereof to be of no force and effect, as if never given, and (B) until
Lender shall notify Borrower that the circumstances giving rise to such notice
from Lender longer exist, each Rate Selection Notice requesting an Adjusted
LIBOR Rate shall be deemed a request for an Alternate Base Rate Borrowing, and
each outstanding LIBOR Borrowing then in effect shall be converted, without any
notice to or from the Borrower, upon the termination of the Interest Period then
in effect to an Alternate Base Rate Borrowing.
     (d) Borrower hereby agrees to indemnify Lender against and hold Lender
harmless from any actual loss or expense that Lender may sustain or incur as a
consequence of (i) failure by Borrower to timely convert or borrow any LIBOR
Borrowing after Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (ii) failure by Borrower to make any
prepayment after Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (iii) the making of a payment or prepayment of
any LIBOR Borrowing, or the conversion of any LIBOR Borrowing, on a day that is
not the last day of an Interest Period with respect thereto, including without
limitation, in each case, any such loss or expense arising from the liquidation
or reemployment of funds obtained by Lender or from fees payable to terminate
the deposits from which such funds were obtained.
     (e) If Borrower requests quotes of the Adjusted LIBOR Rate for different
Interest Periods being considered for election by Borrower, Lender will use
reasonable efforts to provide such quotes to Borrower promptly. However, all
such quotes provided shall be representative only and shall not be binding on
Lender, nor shall they be determinative, directly or indirectly, of any Adjusted
LIBOR Rate or any component of any such rate, nor will Borrower’s failure to
receive or Lender’s failure to provide any requested quote or quotes either
(1) excuse or extend the time for performance of any obligation of Borrower or
for the exercise of any right, option or election of Borrower or (2) impose any
duty or liability on Lender. If Borrower requests a list of the Business Days in
any calendar month, Lender will use reasonable efforts to provide such list
promptly. However, any such list provided shall be understood to identify only
those days which Lender believes in good faith at the time such list is prepared
will be the Business Days for such month. Lender shall not have any liability
for any failure to provide, delay in providing, error or mistake in or omission
from, any such quote or list.
     (f) With respect to Lender having a LIBOR Lending Office which differs from
its Domestic Lending Office, all Loans that are part of LIBOR Borrowings
advanced by Lender’s LIBOR Lending Office shall be deemed to have been made by

25



--------------------------------------------------------------------------------



 



Lender and the obligation of Borrower to repay such Loans shall nevertheless be
to Lender and shall be deemed held by Lender for the account of Lender’s LIBOR
Lending Office.
Section 2.07 Increased Costs.
     (a) If Lender reasonably determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on Lender’s capital or on the capital of Lender’s holding company, if any, as a
consequence of this Agreement or the Loans to a level below that which Lender or
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration Lender’s policies and the policies of Lender’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to Lender such additional amount or amounts as will compensate Lender or
Lender’s holding company for any such reduction suffered.
     (b) A certificate of Lender setting forth the amount or amounts necessary
to compensate Lender or its holding company, as the case may be, as specified in
paragraph (a) of this Section shall be delivered to Borrower, demonstrating in
reasonable detail the calculation of the amounts, and shall be conclusive absent
manifest error. Borrower shall pay Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
     (c) Failure or delay on the part of Lender to demand compensation pursuant
to this Section shall not constitute a waiver of Lender’s right to demand such
compensation; but Borrower shall not be required to compensate Lender pursuant
to this Section for any increased costs or reductions incurred more than
180 days before the date that Lender notifies Borrower of the Change in Law
giving rise to such increased costs or reductions and of Lender’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive and if Lender notifies
Borrower of such Change of Law within 180 days after the adoption, enactment or
similar act with respect to such Change of Law, then the 180-day period referred
to above shall be extended to include the period from the effective date of such
Change of Law to the date of such notice.
Section 2.08 Payments Generally.
     (a) All payments of the Obligations hereunder shall be made to Lender at
Lender’s address specified pursuant to Section 8.08, or at any other office of
Lender specified in writing by Lender to Borrower, by noon (local time) on the
date when due. Lender is hereby authorized to charge any account of Borrower
maintained with Lender or any of its Affiliates for each payment of principal,
interest and fees as it becomes due hereunder.
     (b) Borrower shall make each payment required to be made by it hereunder or
under any other Credit Document (whether of principal, interest or fees, or
other amounts

26



--------------------------------------------------------------------------------



 



payable under Article II or otherwise) on or before the time expressly required
hereunder or under such other Credit Document for such payment (or, if no such
time is expressly required, before 2:00 p.m., Austin, Texas time), on the date
when due, in immediately available funds, without set-off, deduction or
counterclaim. Any amounts received after such time on any date may, in the
discretion of Lender, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. If any payment under
any Credit Document shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Unless otherwise specified therein, all payments under
each Credit Document shall be made in Dollars.
     (c) If at any time insufficient funds are received by and available to
Lender to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, and (ii) second, towards payment of principal then
due hereunder.
ARTICLE III
Conditions Precedent
     Section 3.01 All Loans. The obligation of Lender to make any Loan is
subject to the accuracy in all material respects of all representations and
warranties of Borrower or any other Obligor in this Agreement or any other
Credit Document on the date thereof (except where such representation or
warranty specifically relates to an earlier date or except for any changes in
any such representation or warranty that would not result in or constitute a
Default or Event of Default), and if requested by Lender, receipt by Lender of
evidence of such accuracy, to the performance by Borrower and the other Obligors
of their respective obligations under the Credit Documents (and Lender’s receipt
of evidence of such performance) and to the satisfaction of the following
conditions:
     (a) with respect to any Loan, Lender shall have received by no later than
11:00 a.m. on the date of such requested Loan, telephonic notice from Borrower
of the proposed date and amount of such Loan, and by no later than 1:00 p.m. on
such date, a Request for Loan, signed by an officer of Borrower;
     (b) prior to the date thereof, there shall have occurred, in the reasonable
opinion of Lender, no Material Adverse Effect;
     (c) no Default or Event of Default shall have occurred and be continuing or
will occur as a result of the requested Loan;
     (d) the making of the Loan shall not be prohibited by, or subject Lender to
any penalty or onerous condition under, any applicable Legal Requirement;

27



--------------------------------------------------------------------------------



 



     (e) all of the Credit Documents have been executed and delivered, and shall
be valid, enforceable and in full force and effect;
     (f) all fees and expenses due and payable to Lender under any of the Credit
Documents as of the date thereof shall have been paid in full;
     (g) Lender shall have received evidence reasonably satisfactory to Lender
as to the perfection and priority of the Liens created by the Security
Documents; and
     (h) Lender shall have received such other documents as it may reasonably
require.
Delivery of any Request for Loan to Lender shall constitute a representation by
Borrower that the representations and warranties made by Borrower under this
Agreement and the other Credit Documents are true and correct in all material
respects as of the date of delivery of such Request for Loan (except where such
representation or warranty specifically relates to an earlier date or except for
any changes in any such representation or warranty that would not result in or
constitute a Default or Event of Default).
     Section 3.02 Initial Loans. In addition to the conditions described in
Section 3.01 hereof, the obligation of Lender to make the initial Loan hereunder
is subject to the receipt by Lender of each of the following, in Proper Form:
     (a) the Note, all Security Documents and the other Credit Documents;
     (b) the Organizational Documents of Borrower, Luminex International
Corporation, and Luminex Project, Inc., together with (i) a duly executed
Borrowing Authorization with respect to Borrower, Luminex International
Corporation, and Luminex Project, Inc. and (ii) other reasonably satisfactory
evidence confirming that the ownership, organizational structure and
capitalization of Borrower is consistent in all material respects to the written
descriptions thereof previously furnished to Lender;
     (c) a current certificate of existence and good standing from the Delaware
Secretary of State as to the continued existence and good standing of Borrower,
Luminex International Corporation, and Luminex Project, Inc. in the State of
Delaware;
     (d) a current certificate of existence from the Texas Secretary of State as
to the continued qualification of Borrower to do business in the State of Texas,
and a current certificate of account status from the Texas Secretary as to the
continued good standing of Borrower in the State of Texas;
     (e) certificates of insurance satisfactory to Lender in all respects
evidencing the existence of all insurance required to be maintained by Borrower
pursuant to the terms of this Agreement and the Security Documents;

28



--------------------------------------------------------------------------------



 



     (f) a legal opinion from independent legal counsel for Borrower, Luminex
International Corporation, and Luminex Project, Inc. dated as of the date of
this Agreement, addressed to Lender and reasonably acceptable in all respects to
the Lender, covering the existence and good standing of Borrower, Luminex
International Corporation, and Luminex Project, Inc. as of the date thereof and
the due authorization, execution, delivery and enforceability of the Credit
Documents then delivered by Borrower, Luminex International Corporation, and
Luminex Project, Inc. as of the effective date of this Agreement;
     (g) a Borrowing Base Certificate dated as of the date of the initial Loan
hereunder, together with (i) a listing and aging of the Accounts of Borrower and
its wholly-owned Domestic Subsidiaries covering the Accounts of such Persons as
of the end of the most recent calendar month ending prior to the date of the
initial Loan hereunder, prepared in reasonable detail and containing such
information as Lender may request, and (ii) an Inventory summary or listing as
of the end of the most recent calendar month ending prior to the date of the
initial Loan hereunder for the Inventory of Borrower and its wholly-owned
Domestic Subsidiaries;
     (h) evidence satisfactory to Lender that the aggregate amount of all cash,
Cash Equivalents and Marketable Securities held by the Borrower as of the date
of this Agreement and that is unencumbered, unrestricted and not subject to any
Liens (other than Permitted Encumbrances) is equal to or greater than the sum of
(1) the aggregate amount of Funded Indebtedness owing as of such date by
Borrower and TM Bioscience Corporation, on a pro-forma consolidated basis as if
the TMB Acquisition had been consummated as of the date of this Agreement
(excluding up to $4,000,000 of Indebtedness then owing to any Canadian
Governmental Authority), and (2) $10,000,000;
     (i) a pro-forma consolidated balance sheet, income statement and cash flow
statement for the Borrower and TM Bioscience Corporation, together with a
pro-forma funds flow/sources and uses statement for the TMB Acquisition,
acceptable to the Lender in its sole discretion, assuming the TMB Acquisition
had been consummated and the payment of the Indebtedness of TM Bioscience
Corporation that is contemplated to be paid with proceeds of the Loans; and
     (k) projections for the Borrower’s consolidated operations after the TMB
Acquisition has been consummated sufficiently detailing contemplated revenue
growth and expense reductions resulting from the TMB Acquisition that are
acceptable in the Lender’s sole discretion.

29



--------------------------------------------------------------------------------



 



ARTICLE IV
Representations and Warranties
     Borrower represents and warrants to Lender that:
     Section 4.01 Organization; Authorization. Borrower is duly organized,
validly existing and in good standing under the laws of the state of Delaware
and has full legal right, power and authority to carry on its business as
presently conducted and to execute, deliver and perform its obligations under
the Credit Documents, and Borrower is duly qualified to do business and in good
standing in the state of Texas and each other jurisdiction in which the nature
of its business makes such qualification necessary or desirable, except for
those jurisdictions in which the failure to qualify and/or be in good standing
would not reasonably be expected to result in a Material Adverse Effect.
Borrower’s and its wholly-owned Subsidiaries’ execution, delivery and
performance of the Credit Documents to which they are a party have been duly
authorized by all necessary action under the Organizational Documents of
Borrower and its wholly-owned Subsidiaries and otherwise.
     Section 4.02 No Consents Necessary. The execution, delivery and performance
of the Credit Documents by Borrower and each of its Subsidiaries do not and will
not require (i) any consent of any other Person or (ii) any consent, license,
permit, authorization or other approval of any court, arbitrator, administrative
agency or other Governmental Authority, or any notice to, exemption by, any
registration, declaration or filing with or the taking of any other action in
respect of, any such court, arbitrator, administrative agency or other
Governmental Authority, except where the failure to obtain any of the foregoing
would not reasonably be expected to result in a Material Adverse Effect.
     Section 4.03 No Conflicts. Neither execution or delivery of any Credit
Document, nor the fulfillment of or compliance with its terms and provisions
will (i) violate any Legal Requirement or the Organizational Documents of
Borrower or any of its Subsidiaries, other than those violations, if any, which
would not reasonably be expected to result in a Material Adverse Effect, or
(ii) conflict with or result in a breach of the terms, conditions or provisions
of, or cause a default under, any material agreement, instrument, franchise,
license or concession to which Borrower (or any of its Subsidiaries) is a party
or bound, other than those conflicts, breaches or defaults, if any, which would
not reasonably be expected to result in a Material Adverse Effect.
     Section 4.04 Enforceability. Each Credit Document has been duly and validly
executed, issued and delivered by Borrower (or its applicable Domestic
Subsidiaries, when and if applicable). They are in proper legal form for prompt
enforcement and they are the respective valid and legally binding obligations of
Borrower (or its applicable Domestic Subsidiaries, when and if applicable),
enforceable in accordance with their terms, except to the extent limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and other laws relating to or affecting the rights of creditors
generally, and (b) the exercise of judicial discretion in accordance with
general principles of equity, regardless of whether such enforceability is
considered in a proceeding at law or in equity. The obligations of Borrower (or
its applicable Subsidiaries, when and if applicable) under them rank and will
rank at least equal in priority of payment with all of Borrower’s and/or its
Subsidiaries’ other Indebtedness (except only for Indebtedness preferred by
operation of law or Indebtedness disclosed in writing to Lender before execution
and delivery of this Agreement).

30



--------------------------------------------------------------------------------



 



     Section 4.05 Financial Condition; Title to Property. All material written
information supplied to Lender by or on behalf of Borrower before, concurrently
with or after execution of this Agreement are and will be true, correct,
complete in all material respects when made. Borrower’s financial statements
furnished to Lender fairly present in all material respects the consolidated
financial condition of Borrower and its Subsidiaries, if any, as of its date and
for the period then ended. No material adverse change has occurred in the
financial conditions reflected in the most recent of such financial statements
furnished to Lender since the date thereof which could reasonably be expected to
result in a Material Adverse Effect. Borrower and its Subsidiaries have good and
marketable title to, or a valid leasehold interest in, all of the Property and
assets shown on the most recent consolidated balance sheet for Borrower provided
under the terms of Section 5.2, and all assets and Property acquired since the
date of such respective balance sheets, except for such Property as is no longer
used or useful in the conduct of Borrower’s or its applicable Subsidiary’s
business or as have been disposed of in the ordinary course of business, and
except for minor defects in title that do not interfere with the ability of
Borrower and its Subsidiaries to conduct their respective businesses.
     Section 4.06 Taxes. Borrower has filed all tax returns required to be filed
and paid all taxes shown thereon to be due, including interest and penalties,
except for taxes which are being diligently contested in good faith and for
payment of which adequate reserves have been set aside.
     Section 4.07 Litigation. As of the date hereof, there is no condemnation or
other action, suit or proceeding pending—or, to the best of Borrower’s
knowledge, threatened—against or affecting Borrower, any of its Subsidiaries or
the Collateral, at law or in equity, or before or by any Governmental Authority,
which could reasonably be expected to result in any Material Adverse Effect.
     Section 4.08 No Defaults. Neither Borrower nor any of its Subsidiaries is
in default with respect to any order, writ, injunction, decree or demand of any
court or other Governmental Authority, or in the payment of any Indebtedness for
borrowed money in an aggregate amount exceeding $250,000.00.
     Section 4.09 Intentionally Deleted.
     Section 4.10 Solvency. Borrower is now solvent, and no bankruptcy or
insolvency proceedings are pending or contemplated by or—to Borrower’s knowledge
threatened—against Borrower. Borrower’s liabilities and obligations under the
Credit Documents do not and will not render Borrower insolvent, cause Borrower’s
liabilities to exceed Borrower’s assets or leave Borrower with too little
capital to properly conduct all of its business as now conducted or contemplated
to be conducted.
     Section 4.11 Prior Representations. No representation or warranty contained
in any Credit Document and no statement contained in any material report,
financial statement or other papers furnished to Lender by or on behalf of
Borrower or any of its Subsidiaries contains any untrue statement of material
fact, or omits to state a material fact necessary to make the

31



--------------------------------------------------------------------------------



 



statements contained therein, taken as a whole, not misleading in light of the
circumstances under which such statements were provided.
     Section 4.12 Margin Stock. None of the proceeds of the Note will be used
for the purpose of purchasing or carrying, directly or indirectly, any margin
stock or for any other purpose which would make such credit a “purpose credit”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.
     Section 4.13 Permits. Borrower and its Subsidiaries possess all permits,
licenses, patents, trademarks, tradenames and copyrights required to conduct its
business, except where the failure to obtain any of the foregoing would not
reasonably be expected to result in a Material Adverse Effect.
     Section 4.14 Legal Requirements. Borrower, its Subsidiaries and the
Collateral are in compliance in all material respects with all applicable Legal
Requirements and Borrower and each of its Subsidiaries manages and operates (and
will continue to manage and operate) its business in accordance with good
industry practices, except where the failure to comply with applicable Legal
Requirements or to otherwise manage and operate in accordance with good industry
practices would not reasonably be expected to result in a Material Adverse
Effect.
     Section 4.15 ERISA. With respect to each Plan, Borrower, each of its
Subsidiaries and each member of a Controlled Group for the employees of Borrower
or any of its Subsidiaries have fulfilled their obligations, including
obligations under the minimum funding standards of ERISA and the Code and are in
compliance in all material respects with the provisions of ERISA and the Code.
No event has occurred which could result in a material liability of Borrower,
any of its Subsidiaries or any member of a Controlled Group for the employees of
Borrower or any of its Subsidiaries to the PBGC regarding a Plan or a Plan
(other than to make contributions in the ordinary course). Since the effective
date of Title IV of ERISA, there have not been any nor are there now existing
any events or conditions regarding a Plan that would cause the Lien provided
under Section 4068 of ERISA to attach to any Property of Borrower, any of its
Subsidiaries or any member of a Controlled Group for the employees of Borrower
or any of its Subsidiaries. There are no Unfunded Liabilities with respect to
any Plan. No “prohibited transaction” has occurred with respect to any Plan.
     Section 4.16 Investment and Holding Company Status.
     (a) Neither Borrower nor any of its Subsidiaries is an investment company
within the meaning of the Investment Company Act of 1940, as amended, or,
directly or indirectly, controlled by or acting on behalf of any Person which is
an investment company, within the meaning of said Act.
     (b) Neither Borrower nor any of its Subsidiaries is an “affiliate” or a
“subsidiary company” of a “public utility company,” or a “holding company,” or
an “affiliate” or a “subsidiary company” of a “holding company,” as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended (“PUHC
Act”). Further, none of the transactions contemplated under this Agreement shall
cause or constitute a

32



--------------------------------------------------------------------------------



 



violation of any of the provisions, rules, regulations or orders of or under the
PUHC Act and the PUHC Act does not in any manner impair the legality, validity
or enforceability of the Note, the liabilities of Borrower or any of its
Subsidiaries under any of the Credit Documents or any Liens created under the
Security Documents.
     Section 4.17 Environmental Matters. Except as disclosed in writing to
Lender before execution and delivery of this Agreement, (a) Borrower and each of
its Subsidiaries has obtained and maintained in effect all Environmental
Permits, the failure to obtain which could reasonably be expected to have a
Material Adverse Effect, (b) Borrower and each of its Subsidiaries (and, to
their knowledge, their Properties, business and operations) has been and is in
compliance with all applicable Requirements of Environmental Law and
Environmental Permits, the failure to obtain which could reasonably be expected
to have a Material Adverse Effect, (c) as of the date hereof, neither Borrower
nor any of its Subsidiaries (or any of their Properties, business and
operations) is subject to any (i) Environmental Claims or (ii) Environmental
Liabilities, in either case direct or contingent, and whether known or unknown,
arising from or based upon any act, omission, event, condition or circumstance
occurring or existing on or prior to the date hereof which could reasonably be
expected to have a Material Adverse Effect, and (d) neither Borrower nor any of
its Subsidiaries has received any notice of any violation or alleged violation
of any Requirements of Environmental Law or Environmental Permit or any
Environmental Claim in connection with its Properties, business or operations
which could reasonably be expected to have a Material Adverse Effect. The
liability (including any Environmental Liability and any other damage to persons
or Property), if any, of Borrower and each of its Subsidiaries with respect to
their Properties, business and operations which is reasonably expected to arise
in connection with Requirements of Environmental Laws currently in effect and
other environmental matters presently known by Borrower is not reasonably
expected to have a Material Adverse Effect. Neither Borrower nor any of its
Subsidiaries knows of any event or condition with respect to Environmental
Matters with respect to any of its Properties which could reasonably be expected
to have a Material Adverse Effect. The provisions of this Section are cumulative
of the provisions relating to this subject matter in the other Credit Documents.
     Section 4.18 Executive Offices; Fiscal Year. As of the date hereof,
(a) Borrower’s principal place of business and chief executive office is 12212
Technology Boulevard, Austin, Texas 78727, and (b) Borrower’s fiscal year is
January 1st to December 31st of each calendar year.
     Section 4.19 Subsidiaries. As of the date hereof, Borrower has no
Subsidiaries, other than (a) Luminex International Corporation, a Delaware
corporation, (b) Luminex Project, Inc., a Delaware corporation, and (c) Luminex
B.V., a Dutch private limited liability company. TM Bioscience Corporation will
become a wholly-owned non-Domestic Subsidiary of Borrower upon consummation of
the TMB Acquisition.
     Section 4.20 Subordinated Indebtedness. As of the date hereof, Borrower has
no Subordinated Indebtedness.

33



--------------------------------------------------------------------------------



 



ARTICLE V
Affirmative Covenants
     Borrower covenants and agrees with Lender that prior to termination of this
Agreement:
     Section 5.01 Existence; Conduct of Business. Borrower shall (and shall
cause each of its Subsidiaries to) at all times (a) pay when due all material
taxes and governmental charges of every kind upon it or against its income,
profits or Property, unless and only to the extent that the same shall be
contested diligently in good faith and reserves reasonably deemed adequate by
Lender have been established therefor; (b) to the extent applicable, do all
things reasonably necessary to preserve its existence, qualifications, rights
and franchises in all states where such qualification is necessary or desirable,
except to the extent that the failure to comply with the foregoing requirements
would not reasonably be expected to result in a Material Adverse Effect; (c)
comply with all applicable Legal Requirements (including Requirements of
Environmental Law) in respect of the conduct of its business and the ownership
of its Property, except to the extent that the failure to comply with the
foregoing requirements would not reasonably be expected to result in a Material
Adverse Effect; (d) cause its Property to be protected, maintained and kept in
good repair (ordinary wear and tear and casualty expected) and make all
replacements and additions to its Property as may be reasonably necessary to
conduct its business properly and efficiently, except to the extent that the
failure to comply with the foregoing requirements would not reasonably be
expected to result in a Material Adverse Effect, and (e) pay punctually and
discharge when due, or renew or extend, any Indebtedness incurred by it and
discharge, perform and observe the covenants, provisions and conditions to be
performed, discharged and observed on its part in connection therewith, or in
connection with any agreement or other instrument relating thereto or in
connection with any mortgage, pledge or lien existing at any time upon any of
its Property, except to the extent that the failure to comply with the foregoing
requirements would not reasonably be expected to result in a Material Adverse
Effect; provided, however, that nothing contained in this subparagraph (e) shall
require payment, discharge, renewal or extension of any such Indebtedness or
discharge, performance or observance of any such covenants, provisions and
conditions so long as any claims which may be asserted against with respect to
any such Indebtedness or any such covenants, provisions and conditions shall be
contested diligently and in good faith and reserves with respect thereto deemed
adequate by Lender shall be established.
     Section 5.02 Financial Statements and Other Information. Borrower shall
furnish or cause to be furnished to Lender a copy of each of the following:
     (a) as soon as available and in any event within 125 days after the end of
each fiscal year of Borrower, Annual Audited Financial Statements of Borrower
and its Subsidiaries;
     (b) as soon as available and in any event within 45 days after the end of
each fiscal quarter, Quarterly Financial Statements of Borrower and its
Subsidiaries;
     (c) within thirty-five (35) days after the end of each calendar month,
(i) a Borrowing Base Certificate as of the last day of such calendar month,
together with such

34



--------------------------------------------------------------------------------



 



supporting information as Lender may reasonably request, certified and signed by
an appropriate officer or other responsible party acceptable to Lender on behalf
of Borrower, (ii) a listing and aging of the Accounts of Borrower and each of
its wholly-owned Domestic Subsidiaries as of the end of such calendar month,
prepared in reasonable detail and containing such information as Lender may
request, and (iii) a summary of the Inventory of Borrower and each of its
wholly-owned Domestic Subsidiaries as of the end of such calendar month,
prepared in reasonable detail and containing such information as Lender may
request;
     (d) concurrently with the financial statements provided for in subsections
(a) and (b) of this Section 5.02 (including the Quarterly Financial Statements
of Borrower to be delivered as of the last fiscal quarter of any fiscal year), a
compliance certificate (“Compliance Certificate”) in the form of Exhibit D
hereto accompanied by such schedules, computations and other information, in
reasonable detail, as may be required by Lender to demonstrate compliance with
the covenants set forth herein or reflecting any non-compliance therewith as of
the applicable date, all certified and signed by an appropriate officer or other
responsible party acceptable to Lender on behalf of Borrower;
     (e) from time to time, at any time upon the request of Lender, but at the
cost of Borrower (subject to the limitation set forth below), a report of a
collateral field examiner or auditor (which may or may not be affiliated with
Lender) with respect to the Accounts and Inventory included in the Borrowing
Base (provided, however, that so long as no Event of Default has occurred and is
continuing, Borrower shall not be required to pay or reimburse to Lender the
cost and expense of such a report more than once per calendar year when no Event
of Default exists); and
     (f) such other information relating to the financial condition, operations,
prospects or business of any Obligor as from time to time may be reasonably
requested by Lender. Each delivery of a financial statement pursuant to this
Section 5.02 shall constitute a republication of the representations and
warranties contained in Article IV (except where such representation or warranty
specifically relates to an earlier date or except for any changes in any such
representation or warranty that would not result in or constitute a Default or
Event of Default).
     Section 5.03 Financial Covenants. Borrower shall have and maintain on a
consolidated basis:
     (a) Tangible Net Worth. Borrower and its Subsidiaries shall maintain a
consolidated Tangible Net Worth in an amount greater than or equal to (i)
$45,000,000 at all times prior to the consummation of the TMB Acquisition and
(ii) $25,000,000 at all times on and after the consummation of the TMB
Acquisition.
     (b) Cash, Cash Equivalents and Marketable Securities. Borrower and its
wholly-owned Domestic Subsidiaries shall at all times hold and own unencumbered
and unrestricted cash, Cash Equivalents and Marketable Securities not subject to
any Liens (other than Permitted Encumbrances) in an aggregate amount of not less
than Funded

35



--------------------------------------------------------------------------------



 



Indebtedness owing as of such calculation date by Borrower and its Subsidiaries
(including TM Bioscience Corporation, on a pro-forma consolidated basis if the
TMB Acquisition has not yet been consummated as of the date of such
calculation), but excluding up to $4,000,000 of Indebtedness then owing to any
Canadian Governmental Authority.
     Section 5.04 Books and Records; Inspection Rights. Borrower shall (and
shall cause each of its Subsidiaries to) maintain books and records in
accordance with GAAP. Borrower shall permit Lender and any consultant of Lender
to inspect its Property, to examine its files, books and records and make and
take away copies thereof, and to discuss its affairs with its officers and
accountants, upon reasonable notice to Borrower and during normal business hours
so long as no Event of Default exists; otherwise, all at such times and
intervals and to such extent as Lender may reasonably desire. In connection
therewith, Lender and any consultant of Lender shall each have the right to
examine, upon reasonable notice to Borrower and during normal business hours so
long as no Event of Default exists; otherwise, as often as Lender may request,
the existence and condition of any of the Collateral and to review Borrower’s
and its Subsidiaries’ compliance with the terms and conditions of this Agreement
and the other Credit Documents, subject to governmental confidentiality
requirements.
     Section 5.05 Further Assurances. Borrower shall promptly execute and
deliver (or cause to be executed and delivered), at Borrower’s expense, any and
all other and further instruments which may be reasonably requested by Lender to
cure any defect in the execution and delivery of any Credit Document or more
fully to describe particular aspects of the agreements and undertakings set
forth in the Credit Documents.
     Section 5.06 Insurance. Borrower shall maintain insurance with such
insurers, on such of its and its Subsidiaries’ Property, in such amounts and
against such risks as is reasonably satisfactory to Lender, including without
limitation, fire and extended coverage, general liability insurance and worker’s
compensation coverage, and furnish Lender satisfactory evidence thereof promptly
upon request. These insurance provisions are cumulative of the insurance
provisions of the Security Documents. With respect to all such insurance,
(a) Lender shall be named as an “additional loss payee” or “additional insured,”
as applicable, in its capacity as a lender and mortgagee, and shall be provided
with one or more certificates of the insurer that the insurance required by this
paragraph may not be canceled, reduced or affected in any manner without thirty
(30) days’ prior written notice to Lender, and (b) Borrower shall promptly
furnish copies of such policies of insurance upon written request therefor by
Lender. Wherever permitted and available under applicable law, such insurance
shall name Lender as loss payee and/or mortgagee insured.
     Section 5.07 Notice of Material Events. Borrower shall notify Lender
promptly after acquiring knowledge of the occurrence of, or if Borrower or any
of its Subsidiaries causes or intends to cause, as the case may be: (a) the
institution of any lawsuit or administrative proceeding affecting Borrower or
any of its Subsidiaries, the adverse determination under which could reasonably
be expected to have a Material Adverse Effect; (b) any material adverse change,
either in any case or in the aggregate, in the assets, liabilities, business,
condition (financial or otherwise), operations, Property or prospects of
Borrower or any of its Subsidiaries

36



--------------------------------------------------------------------------------



 



which could reasonably be expected to have a Material Adverse Effect; (c) any
Event of Default or any Default, together with a detailed statement by an
appropriate officer or other responsible party acceptable to Lender on behalf of
Borrower of the steps being taken to cure the effect of such Event of Default or
Default; (d) the receipt of any notice from, or the taking of any other action
by, the holder(s) of any Indebtedness of Borrower or any of its Subsidiaries in
an aggregate principal amount of $250,000.00 or greater with respect to a
claimed default, together with a detailed statement by an appropriate officer or
other responsible party acceptable to Lender on behalf of Borrower specifying
the notice given or other action taken by such holder and the nature of the
claimed default and what action Borrower or its applicable Subsidiaries, as the
case may be, is taking or proposed to take with respect thereto; and (e) any
adverse change in any material respect in the accuracy of the representations
and warranties of Borrower or any of its Subsidiaries in this Agreement or any
other Credit Document (except for any representation or warranty that
specifically relates to an earlier date or except for any changes in any such
representation or warranty that would not result in or constitute a Default or
Event of Default). Borrower will notify Lender in writing at least 30 days prior
to the date that any Obligor changes its name or the location of its chief
executive office or principal place of business or the place where it keeps its
books and records.
     Section 5.08 ERISA Matters. Borrower shall promptly furnish to Lender
(1) promptly after receipt, a copy of any notice of complete or partial
withdrawal liability regarding a Plan under Title IV of ERISA and any notice
from the PBGC under Title IV of ERISA of an intent to terminate or appoint a
trustee to administer any Plan, (2) if requested by Lender, promptly after the
filing thereof with the United States Secretary of Labor or the PBGC or the
Internal Revenue Service, copies of each annual and other report with respect to
each Plan or any trust created thereunder, (3) immediately upon becoming aware
of the occurrence of any “reportable event,” as such term is defined in
Section 4043 of ERISA, for which the disclosure requirements of Regulation
Section 2615.3 promulgated by the PBGC have not been waived, or of any
“prohibited transaction,” as such term is defined in Section 4975 of the Code,
in connection with any Plan or any trust created thereunder, a written notice
signed by an appropriate officer or other responsible party acceptable to Lender
on behalf of Borrower or its applicable Subsidiaries or the applicable member of
a Controlled Group for the employees of Borrower or its applicable Subsidiaries
specifying the nature thereof, what action Borrower or its applicable
Subsidiaries or the applicable member of such Controlled Group is taking or
proposes to take with respect thereto, and, when known, any action taken by the
PBGC, the Internal Revenue Service or the Department of Labor with respect
thereto, (4) promptly after the filing or receiving thereof by Borrower or any
of its Subsidiaries or any member of a Controlled Group for the employees of any
such Person of any notice of the institution of any proceedings or other actions
which may result in the termination of any Plan, and (5) each request for waiver
of the funding standards or extension of the amortization periods required by
Sections 303 and 304 of ERISA or Section 412 of the Code regarding a Plan
promptly after the request is submitted by Borrower or any of its Subsidiaries
or any member of a Controlled Group for the employees of any such Person to the
Secretary of the Treasury, the Department of Labor or the Internal Revenue
Service, as the case may be. To the extent required under applicable statutory
funding requirements, Borrower will fund, and will cause each of its
Subsidiaries to fund, all current service pension liabilities as they are
incurred under the provisions of all Plans from time to time in effect, and
comply with all

37



--------------------------------------------------------------------------------



 



applicable provisions of ERISA. Borrower covenants that it shall and shall cause
each other Obligor and each other member of a Controlled Group for the employees
of Borrower and each of its Subsidiaries to (a) make contributions to each Plan
in a timely manner and in an amount sufficient to comply with the contribution
obligations under such Plan and the minimum funding standards requirements of
ERISA; (b) prepare and file in a timely manner all notices and reports required
under the terms of ERISA including annual reports regarding such Plans; and
(c) pay in a timely manner all required PBGC premiums regarding such Plans.
     Section 5.09 Loan Proceeds. The proceeds of the Loans will be used for
(a) working capital purposes for Borrower and, to the extent permitted herein,
its Subsidiaries, and (b) repayment of certain Indebtedness of TM Bioscience
Corporation upon consummation of the TMB Acquisition.
     Section 5.10 Deposits, Treasury Management and Traditional Banking
Services. Borrower shall maintain with Lender substantially all of Borrower’s
and its Domestic Subsidiaries’ traditional depository and disbursement accounts,
related treasury management services and other traditional banking services
(other than securities account investments held by securities intermediaries).
     Section 5.11 Operation of TM Bioscience Corporation as a Separate Legal
Entity. Borrower shall cause TM Bioscience Corporation (“TMB”) to fully comply
with the following requirements at all times: (a) TMB shall hold itself out to
the public as a legal entity separate and distinct from Borrower and any other
Person and conduct its business solely in its own name and shall correct any
known misunderstanding regarding its separate identity; (b) TMB shall maintain
adequate capital for its normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations;
(c) TMB shall pay its own liabilities (including, without limitation, salaries
of its own employees) from either its own funds or funds advanced to TMB by
Borrower in compliance with the terms of Sections 6.01(g) and 6.07(j); (d) TMB
shall not assume or guaranty the debts of Borrower or any other Subsidiary of
Borrower, hold itself out to be responsible for the debts of Borrower or any
other Subsidiary of Borrower, or otherwise pledge its assets for the benefit of
Borrower or any other Subsidiary of Borrower or hold out its credit as being
available to satisfy the obligations of Borrower or any other Subsidiary of
Borrower; (e) TMB shall file its own tax returns as required under laws
applicable to TMB; (f) TMB shall not commingle its assets with the assets of
Borrower, any other Subsidiary of Borrower or any other Person; (g) TMB shall
use separate stationery, invoices and checks and shall properly and validly
allocate shared expenses with Borrower and any other Subsidiaries of Borrower,
to the extent applicable; and (h) TMB shall not maintain its assets in such a
manner that it will be costly or difficult to segregate, ascertain or identify
its individual assets from those of Borrower or any other Person.
ARTICLE VI
Negative Covenants
     Borrower covenants and agrees with Lender that prior to termination of this
Agreement:

38



--------------------------------------------------------------------------------



 



     Section 6.01 Indebtedness. Neither Borrower nor any of its Subsidiaries
will create, incur, suffer or permit to exist, or assume or guarantee, directly
or indirectly, or become or remain liable with respect to any Indebtedness,
whether direct, indirect, absolute, contingent or otherwise, except the
following:
     (a) Indebtedness to Lender or any Affiliate of Lender;
     (b) Indebtedness secured by Liens permitted by Section 6.02 hereof;
     (c) other liabilities existing on the date of this Agreement and disclosed
in the financial statements delivered on or prior to the date hereof, and all
renewals and extensions (but not increases) thereof;
     (d) current accounts payable and unsecured current liabilities, not the
result of borrowing, to vendors, suppliers and persons providing services, for
expenditures for goods and services normally required by it in the ordinary
course of business and on ordinary trade terms;
     (e) any Subordinated Indebtedness;
     (f) intercompany Indebtedness among Obligors, so long as any such Obligor
other than Borrower is a wholly-owned Subsidiary of Borrower;
     (g) intercompany Indebtedness owing by a non-Domestic Subsidiary to any
Obligor, so long as (1) Borrower is in compliance with the financial covenants
in Section 5.3 hereof after giving effect to all such intercompany Indebtedness
extended to non-Domestic Subsidiaries and all Investments permitted by
Section 6.07(j), and (2) all such intercompany Indebtedness extended to any
non-Domestic Subsidiary is evidenced by a valid and enforceable promissory note
executed and payable by the applicable non-Domestic Subsidiary to the order of
the applicable Obligor and the Lender has received a perfected first priority
Lien (subject only to Permitted Encumbrances) against such promissory note; and
     (h) any other Indebtedness incurred after the date of this Agreement, so
long as the aggregate outstanding principal amount of such other Indebtedness
does not exceed $500,000.00 at any time.
     Section 6.02 Liens. Neither Borrower nor any of its Subsidiaries will
create or suffer to exist any Lien upon any of its Property now owned or
hereafter acquired, or acquire any Property upon any conditional sale or other
title retention device or arrangement or any purchase money security agreement;
provided, however, that Borrower or any of its Subsidiaries may create or suffer
to exist:
     (a) Liens in effect on the date hereof and disclosed to Lender in the
financial statements delivered on or prior to the date hereof, provided that
neither the Indebtedness secured thereby nor the Property covered thereby shall
increase;

39



--------------------------------------------------------------------------------



 



     (b) Liens in favor of Lender;
     (c) Liens created pursuant to Capital Lease Obligations or purchase money
Indebtedness for fixed assets permitted pursuant to this Agreement, if (1) such
Liens are only in respect of the fixed assets subject to, and secure only, the
respective Capital Lease Obligations or purchase money Indebtedness, and (2) the
aggregate outstanding principal amount of all such Indebtedness does not exceed
$500,000.00 at any time; and
     (d) Permitted Encumbrances.
     Section 6.03 Fundamental Changes. Neither Borrower nor any of its
Subsidiaries will, in any single transaction or series of transactions, directly
or indirectly, (a) consolidate, terminate, liquidate or dissolve, (b) be a party
to any consolidation, termination, merger or consolidation, (c) sell, convey or
lease all or substantially all of its assets (other than to Borrower or another
Obligor that is a wholly-owned Subsidiary of Borrower), or (d) except for
Permitted Acquisitions, acquire all or substantially all of the assets of any
Person, or acquire any Equity Interests of any other Person, without the prior
consent of Lender; provided, however, that any wholly-owned Subsidiary of an
Obligor may (i) consolidate or merge with Borrower or another Obligor that is a
wholly-owned Subsidiary of Borrower or (ii) otherwise terminate, liquidate or
dissolve, so long as all of the assets of such Obligor that is terminating,
liquidating or dissolving are conveyed to Borrower or another Obligor that is a
wholly-owned Subsidiary of Borrower.
     Section 6.04 Asset Sales. Neither Borrower nor any of its Subsidiaries
will, in any single transaction or series of transactions, directly or
indirectly, sell, transfer, lease or otherwise dispose of any of its assets,
except for (a) sales or other dispositions in the ordinary course of business
and for fair value and (b) sales or other dispositions to an Obligor.
     Section 6.05 Nature of Business. Borrower and its Subsidiaries, taken as a
whole, will not materially change the nature of their business or enter into any
business which is substantially different from the business in which they are
presently engaged.
     Section 6.06 Affiliate Transactions. Neither Borrower nor any of its
Subsidiaries will enter into any material transaction or agreement with any
Affiliate or any officer, director, partner, trustee or owner or holder of any
Equity Interests of Borrower or any of its Subsidiaries, except (a) transactions
in the ordinary course of business that are at prices and on terms and
conditions not less favorable to it than could be obtained on an arm’s-length
basis from unrelated third parties, (b) any dividend or other distribution with
respect to any Equity Interests in Borrower or other transaction or agreement
otherwise permitted hereunder, and (c) compensation, employment, severance and
benefit arrangements in the ordinary course of business, including payment of
directors’ fees.
     Section 6.07 Investments; Loans; Advances. Neither Borrower nor any of its
Subsidiaries will make any Investment in, any Person, or make any commitment to
make any Investment, except the following:
     (a) Cash Equivalents and Marketable Securities;

40



--------------------------------------------------------------------------------



 



     (b) Permitted Acquisitions;
     (c) accounts receivable, inventory and other working capital accounts, if
created in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;
     (d) loans or advances to employees, officers or directors in the ordinary
course of business of Borrower or any of its Subsidiaries, in each case only as
permitted by applicable law, including Section 402 of the Sarbanes Oxley Act of
2002, but in any event not to exceed $50,000.00 in the aggregate at any time
outstanding;
     (e) loans or advances to employees, officers or directors of Borrower or
any of its Subsidiaries to purchase Equity Interests in Borrower, in each case
only as permitted by applicable law, including Section 402 of the Sarbanes Oxley
Act of 2002, but in any event not to exceed $100,000.00 in the aggregate at any
time outstanding;
     (f) Investments received in satisfaction or partial satisfaction from
financially troubled account debtors as a result of the applicable Obligor’s
exercise of its reasonable business judgment;
     (g) Equity Interests issued by Subsidiaries permitted hereunder;
     (h) Investments in another Obligor;
     (i) Investments existing on the date hereof to the extent the same are
reflected in the most recent financial statements of Borrower furnished to
Lender prior to the date of this Agreement;
     (j) Investments in non-Domestic Subsidiaries of the Borrower, so long as
(1) Borrower is in compliance with the financial covenants in Section 5.3 hereof
after giving effect to all such Investments and all intercompany Indebtedness
extended to non-Domestic Subsidiaries as permitted by Section 6.01(g), and
(2) all such Investments extended to any non-Domestic Subsidiary are evidenced
by a valid and enforceable promissory note executed and payable by the
applicable non-Domestic Subsidiary to the order of the applicable Obligor and
the Lender has received a perfected first priority Lien (subject only to
Permitted Encumbrances) against such promissory note; and
     (k) additional Investments not to exceed $100,000 in the aggregate at any
time outstanding.
     Section 6.08 New Subsidiaries. Neither Borrower nor any of its Subsidiaries
will form, create or acquire any Subsidiary, other than TM Bioscience
Corporation, without the prior written consent of Lender, unless (a) Lender is
provided not less than fifteen (15) days prior written notice by Borrower of the
intention to create or acquire such new Subsidiary and (b) contemporaneously
with the actual creation or acquisition of such new Subsidiary, as applicable,
Borrower causes (i) each such Subsidiary that is a Domestic Subsidiary to become
an Obligor, by

41



--------------------------------------------------------------------------------



 



execution and delivery to Lender, of a Guaranty or a Joinder Agreement (if a
Joinder Agreement is requested by Lender in lieu of a Guaranty), (ii) each such
Subsidiary that is a Domestic Subsidiary to grant to Lender a first priority
perfected Lien (subject only to Liens permitted under Section 6.02) against all
Accounts, Equipment, Inventory and General Intangibles and other related
property and proceeds thereof (excluding all copyrights, trademarks, tradenames,
patents and other similar intellectual property), now or hereafter owned by such
Domestic Subsidiary, (iii) each such Subsidiary that is a non-Domestic
Subsidiary to execute and deliver a valid and enforceable promissory note
payable by such non-Domestic Subsidiary to the order of Borrower (or a
wholly-owned Domestic Subsidiary of Borrower) for purposes of evidencing all
Investments in, and intercompany Indebtedness at any time extended by Borrower
and any other Obligors to, such non-Domestic Subsidiary, so long as the Lender
has received a perfected first priority Lien (subject only to Permitted
Encumbrances) against such promissory note, and (iv) each such Subsidiary to
deliver to Lender such related certificates, legal opinions and documents
(including Organizational Documents) as Lender may reasonably require.
     Section 6.09 ERISA; Unfunded Liabilities. Neither Borrower nor any of its
Subsidiaries will incur any Unfunded Liabilities or allow any Unfunded
Liabilities to arise or exist under any Plan.
     Section 6.10 Sale and Leaseback Transactions. Neither Borrower nor any of
its Subsidiaries will enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any Property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such Property or other Property that it intends to use for
substantially the same purpose or purposes as the Property sold or transferred.
     Section 6.11 Dividends and Other Distributions. Borrower will not:
(a) redeem, retire or otherwise acquire, directly or indirectly, any of its
Equity Interests; or (b) pay any dividend or make any other distribution of any
Property or cash to holders of Equity Interests in Borrower as such, except
(i) non-cash dividends of additional Equity Interests, or (ii) cash redemptions
of any Equity Interests and/or cash dividends to holders of Equity Interests, so
long as no Event of Default then exists (including without limitation, that
Borrower is in compliance with each of the financial covenants in Section 5.03),
both immediately prior to and immediately after giving effect to such cash
redemptions or dividends, as applicable.
     Section 6.12 Other Negative Pledge Agreements. Neither Borrower nor any of
its Subsidiaries will enter into any contract or other agreement for any purpose
with any Person (other than (i) the applicable negative covenants of this
Agreement and the other Credit Documents and (ii) the applicable negative
covenants of any documentation evidencing Indebtedness secured by Liens
permitted under Section 6.02(c), but only to the extent that such negative
covenants preclude the granting of additional Liens against only those specific
fixed assets securing such permitted Indebtedness) that directly or indirectly
prohibits the Borrower or any of its Subsidiaries from granting any Lien against
any Property now or hereafter owned by Borrower or any of its Subsidiaries.

42



--------------------------------------------------------------------------------



 



ARTICLE VII
Defaults
     Section 7.01 Default. The occurrence of any of the following events shall
constitute an Event of Default (herein so called) under this Agreement:
     (a) any part of the Obligations is not paid within five (5) calendar days
after the due date thereof, whether by lapse of time or acceleration or
otherwise;
     (b) Borrower or any of its Subsidiaries fails to perform, observe or comply
with—or defaults under—any of the terms, covenants, conditions or provisions of
any Credit Document (other than any such failure or default described in one of
the other subparagraphs of this Section), and Borrower fails to cure such
default within fifteen (15) calendar days after Lender has given Borrower
written notice thereof (such curative period to run concurrently with, and not
in addition to, any other curative periods, if any, provided for in any of the
other Credit Documents with respect to the same default), provided that Lender
shall not be required to provide such notice with respect to any such failure or
default which by its nature is incurable;
     (c) Borrower or any of its Subsidiaries fails to perform, observe or comply
with—or defaults under—Sections 5.02, 5.03 or 5.07 hereof or any negative
covenant under Article VI of this Agreement;
     (d) any representation or warranty made in any Credit Document or in any
other material report or other paper now or hereafter provided to Lender by or
on behalf of Borrower or any other Obligor pursuant or incident to any Credit
Document or the Obligations proves to have been untrue or misleading in any
material respect as of the date made or deemed made;
     (e) Borrower or any of its Subsidiaries: (i) voluntarily suspends
transaction of business (except as expressly permitted hereunder); (ii) becomes
insolvent or unable to pay its Indebtedness as it matures; (iii) commences a
voluntary case in bankruptcy or a voluntary petition seeking reorganization or
to effect a plan or other arrangement with creditors; (iv) makes an assignment
for the benefit of creditors; (v) applies for or consents to the appointment of
a receiver or trustee for any such person or entity or for any substantial
portion of its Property; or (vi) makes an assignment to an agent authorized to
liquidate any substantial part of its assets;
     (f) in respect of Borrower or any of its Subsidiaries: (i) an involuntary
case shall be commenced with any court or other authority seeking liquidation,
reorganization or a creditor’s arrangement of any such person or entity; (ii) an
order of any court or other authority shall be entered appointing any receiver
or trustee for any such person or entity or for any substantial portion of its
Property; or (iii) a writ or warrant of attachment or any similar process shall
be issued by any court or other authority against any substantial portion of the
Property of any such person or entity, and in each case, such petition seeking
liquidation, reorganization or a creditor’s arrangement or such order appointing
a

43



--------------------------------------------------------------------------------



 



receiver or trustee is not vacated or stayed, or such writ, warrant of
attachment or similar process is not vacated, released or bonded off within
sixty (60) days after its entry or levy;
     (g) the dissolution, liquidation or termination of the existence of
Borrower or any of its Subsidiaries except as otherwise permitted under this
Agreement;
     (h) any action, suit or proceeding shall be commenced against or affecting
Borrower or any of its Subsidiaries or involving the validity or enforceability
of any Credit Document, at law or in equity, or before any Governmental
Authority, which in Lender’s reasonable judgment, impairs or reasonably could
impair Lender’s ability in any material respect to collect the Obligations when
due or the enforceability of any Credit Document;
     (i) any one or more final judgments for the payment of money in excess of
$100,000.00 in the aggregate shall be rendered against any Obligor and the same
shall remain unstayed or undischarged for a period of 30 days;
     (j) Borrower or any of its Subsidiaries shall be prevented or relieved by
any Governmental Authority from performing or observing any material term,
covenant or condition of any Credit Document;
     (k) Borrower or any of its Subsidiaries shall default in the payment of any
amount when due under any other borrowed money obligation in excess of
$250,000.00 in principal amount or the holder of such other obligation
declares—or has the right to declare—such obligation due before its stated
maturity because of default;
     (l) Borrower or any of its Subsidiaries shall be in default under or in
violation of any material Legal Requirement of any Governmental Authority having
jurisdiction over any such party or any such party’s Property and such default
could reasonably be expected to result in a Material Adverse Effect;
     (m) Borrower or any of its Subsidiaries shall claim—or any court shall find
or rule—that Lender does not have a valid Lien on any material portion of the
Collateral;
     (n) Borrower or any of its Subsidiaries shall have concealed, removed, or
permitted to be concealed or removed, any part of its Property, with intent to
hinder, delay or defraud any of its creditors, or made or suffered a transfer of
any of its Property which may be fraudulent under any bankruptcy, fraudulent
conveyance or similar law, or shall have made any transfer of its Property to or
for the benefit of a creditor at a time when other creditors similarly situated
have not been paid, or, while insolvent, shall have suffered or permitted any
creditor to obtain a lien upon any of its Property through legal proceedings or
distraint which is not vacated within 30 days from its date; or
     (o) Borrower or any of its Subsidiaries fails to pay when due any amount
which he or it is liable to pay to the PBGC or its successor regarding a Plan or
to a Plan,

44



--------------------------------------------------------------------------------



 



or notice of intent to terminate any Plan is filed under ERISA, or PBGC
commences proceedings under ERISA to terminate any Plan or to cause a trustee to
be appointed to administer any Plan, or a proceeding is commenced by any
fiduciary of any Plan to enforce Section 515 or Section 4219(c)(5) of ERISA, or
PBGC becomes entitled to obtain a decree adjudicating that any Plan must be
terminated.
     Section 7.02 Remedies. Upon the occurrence of any Event of Default that is
then continuing, Lender shall have the right, at its option, (a) to declare the
Commitment terminated (whereupon the Commitment shall be terminated) and to
declare the unpaid balance of the Indebtedness evidenced by the Note and all
other Credit Documents to be immediately due and payable without further notice
(including notice of intent to accelerate and notice of acceleration), protest
or demand or presentment for payment, all of which are hereby expressly waived
by Borrower, and/or (b) to enforce or avail itself of any and all powers, rights
and remedies available at law or provided in this Agreement, the Note, the other
Credit Documents or any other document executed pursuant hereto or in connection
herewith. Notwithstanding any provision in this Section to the contrary, upon
the occurrence of any Event of Default that is then continuing, Lender shall
have the right, immediately and without notice, to take possession of and
exercise possessory rights with regard to any Collateral. All powers, rights and
remedies of Lender set forth in this Section shall be cumulative and not
exclusive of any other power, right or remedy available to Lender under the law
or under this Agreement, the Note, the other Credit Documents or any other
document executed pursuant hereto or in connection herewith to enforce the
performance or observance of the covenants and agreements contained in this
Agreement, and no delay or omission of Lender to exercise any power, right or
remedy accruing to Lender shall impair any such power, right or remedy, or shall
be construed to be a waiver of the right to exercise any such power, right or
remedy. Every power, right or remedy of Lender set forth in this Agreement, the
Note, the other Credit Documents or any other document executed pursuant hereto
or in connection herewith, or afforded by law may be exercised from time to
time, and as often as may be deemed expedient by Lender. In the event that
Borrower or any of its Subsidiaries is the subject of any insolvency,
bankruptcy, receivership, dissolution, reorganization or similar proceeding,
federal or state, voluntary or involuntary, under any present or future law or
act, Lender is entitled to the automatic and absolute lifting of any automatic
stay as to the enforcement of its remedies under the Credit Documents against
the security for the Indebtedness evidenced by the Note and other sums due and
payable to Lender under any of the Credit Documents, including specifically the
stay imposed by Section 362 of the United States Federal Bankruptcy Code, as
amended. Borrower hereby consents to the immediate lifting of any such automatic
stay, and will not contest any motion by Lender to lift such stay. Borrower
expressly acknowledges that the security for such Indebtedness is not now and
will never be necessary to any plan of reorganization of any type.
     Section 7.03 Lender’s Right to Cure. If Borrower or any of its Subsidiaries
should fail to comply with any of its material agreements, covenants or
obligations under any Credit Document, then Lender (in the name of Borrower or
its applicable Subsidiary or in Lender’s own name) may perform them or cause
them to be performed for Borrower’s account and at Borrower’s expense, but shall
have no obligation to perform any of them or cause them to be performed. Any and
all reasonable expenses thus incurred or paid by Lender shall be Borrower’s
obligations to Lender due and payable on demand, and each shall bear interest
from the date Lender pays it until the date

45



--------------------------------------------------------------------------------



 



Borrower repays it to Lender at the Default Rate. Upon making any such payment
or incurring any such expense, Lender shall be fully and automatically
subrogated to all of the rights of the person, corporation or body politic
receiving such payment. Any amounts owing by Borrower to Lender pursuant to this
or any other provision of this Agreement shall be secured by all instruments
securing the Note. The amount and nature of any such expense and the time when
it was paid shall be fully established by the affidavit of Lender or any of
Lender’s officers or agents. The exercise of the privileges granted to Lender in
this Section shall in no event be considered or constitute a cure of the default
or a waiver of Lender’s right at any time after an Event of Default that is then
continuing to declare the Note to be at once due and payable, but is cumulative
of such right and of all other rights given by this Agreement, the Note and the
Credit Documents and of all rights given Lender by law.
ARTICLE VIII
Miscellaneous
     Section 8.01 Usury Not Intended; Savings Provisions. Notwithstanding any
provision to the contrary contained in any Credit Document, it is expressly
provided that in no case or event shall the aggregate of any amounts accrued or
paid pursuant to this Agreement which under applicable laws are or may be deemed
to constitute interest ever exceed the maximum nonusurious interest rate
permitted by applicable Texas or federal laws, whichever permit the higher rate.
In this connection, Borrower and Lender stipulate and agree that it is their
common and overriding intent to contract in strict compliance with applicable
usury laws. In furtherance thereof, none of the terms of this Agreement shall
ever be construed to create a contract to pay, as consideration for the use,
forbearance or detention of money, interest at a rate in excess of the maximum
rate permitted by applicable laws. Neither Borrower nor any of its Subsidiaries
shall ever be liable for interest in excess of the maximum rate permitted by
applicable laws. If, for any reason whatever, such interest paid or received
during the full term of the applicable Indebtedness produces a rate which
exceeds the maximum rate permitted by applicable laws, Lender shall credit
against the principal of such Indebtedness (or, if such Indebtedness shall have
been paid in full, shall refund to the payor of such interest) such portion of
said interest as shall be necessary to cause the interest paid to produce a rate
equal to the maximum rate permitted by applicable laws. All sums paid or agreed
to be paid to Lender for the use, forbearance or detention of money shall, to
the extent required to avoid or minimize usury and to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
term of the applicable Indebtedness so that the interest rate does not exceed
the Ceiling Rate. The provisions of this Section shall control all agreements,
whether now or hereafter existing and whether written or oral, between Borrower
and Lender.
     Section 8.02 Documentation Requirements. Each written instrument required
by this Agreement, the Note or the other Credit Documents to be furnished to
Lender shall be duly executed by the person or persons specified (or where no
particular person is specified, by such person as Lender shall require), duly
acknowledged where reasonably required by Lender and, in the case of affidavits
and similar sworn instruments, duly sworn to and subscribed before a notary
public duly authorized to act by governmental authority; shall be furnished to
Lender in one or more copies as required by Lender; and shall in all respects be
in form and substance satisfactory to Lender and to its legal counsel.

46



--------------------------------------------------------------------------------



 



     Section 8.03 Credit Documents Cumulative. The benefits, rights and remedies
of Lender and the security contained herein or provided for in the Note, the
other Credit Documents or any other document executed pursuant hereto or in
connection herewith are cumulative; provided, however, that to the extent of any
conflict between any provision of this Agreement and any provision contained in
the Note, the other Credit Documents or any other document executed pursuant
hereto or in connection herewith, the provisions of this Agreement shall
control.
     Section 8.04 Satisfaction of Conditions. Where evidence of the existence or
nonexistence of any circumstance or condition is required by this Agreement, the
Note, the other Credit Documents or any other document executed pursuant hereto
or in connection herewith to be furnished to Lender, such evidence shall in all
respects be in form and substance satisfactory to Lender, and the duty to
furnish such evidence shall not be considered satisfied until Lender shall have
acknowledged that it is satisfied therewith.
     Section 8.05 Survival. All covenants, agreements, representations and
warranties made by Borrower in this Agreement, the Note, the other Credit
Documents and any other document executed pursuant hereto or in connection
herewith, and in any certificates or other documents or instruments delivered
pursuant to this Agreement, the Note, the other Credit Documents or any other
document executed pursuant hereto or in connection herewith shall survive the
execution and delivery of this Agreement, the Note, the other Credit Documents
and the other documents executed pursuant hereto or in connection herewith, and
shall continue in full force and effect until full payment of the Indebtedness
evidenced by the Note and/or secured by the Credit Documents, complete
performance of all of the obligations of Borrower and its Subsidiaries under the
Credit Documents and final termination of Lender’s obligations—if any—to make
any further advances under the Note or to provide any other financial
accommodation to Borrower or any of its Subsidiaries (provided, however, that
all reimbursement obligations, indemnification and hold harmless obligations and
other similar obligations of Borrower under any of the Credit Documents shall
survive such payment, performance and termination). All such covenants,
agreements, representations and warranties shall be binding upon any successors
and assigns of Borrower, but any attempted assignment of any rights of Borrower
hereunder without the prior written consent of Lender shall be null and void. No
Person other than Borrower shall have any right or action hereon or any rights
to Loans at any time, the Loans shall not constitute a trust fund for the
benefit of any third parties and no third party shall under any circumstances
have or be entitled to any Lien or any trust impressed on any undisbursed Loans.
     Section 8.06 Borrower Agrees to Pay or Reimburse Lender’s Expenses. To the
extent not prohibited by applicable law and except as otherwise expressly
limited herein, Borrower will pay all of the following costs and expenses and
reimburse Lender for any and all of the following expenditures incurred or
expended from time to time, regardless of whether a Default or an Event of
Default shall have occurred, in connection with:
     (a) all reasonable out-of-pocket costs and expenses for (i) the
preparation, negotiation, documentation, closing, renewal, revision,
modification, increase, review or restructuring of any loan or credit facility
secured by the Credit Documents, including legal, accounting, auditing,
architectural, engineering and inspection services and

47



--------------------------------------------------------------------------------



 



disbursements, and (ii) Lender’s creating and perfecting its Liens against the
Collateral; and
     (b) all costs and expenses of realizing upon Lender’s Liens on the
Collateral, and all costs and expenses relating to Lender’s exercising any of
its rights and remedies under any Credit Document or at law and/or protecting
the Collateral, including all such appraisal fees, consulting fees, filing fees,
taxes, brokerage fees and commissions, title review and abstract fees,
litigation report fees, UCC search fees, other fees and expenses incident to
title searches, reports and security interests, escrow fees, attorneys’ fees,
legal expenses, court costs, other fees and expenses incurred in connection with
any complete or partial liquidation of the Collateral, and all such fees and
expenses for any professional services relating to the Collateral or any
operations conducted in connection therewith. Provided, that no right or option
granted by Borrower to Lender or otherwise arising pursuant to any provision of
any Credit Document shall be deemed to impose or admit a duty on Lender to
supervise, monitor or control any aspect of the character or condition of the
Collateral or any operations conducted in connection therewith for the benefit
of Borrower or any person or entity other than Lender. Borrower agrees to
indemnify, defend and hold Lender, its shareholders, directors, officers,
agents, attorneys, advisors and employees (collectively “Indemnified Parties”)
harmless from and against any and all Environmental Liabilities and any and all
other loss, liability, obligation, damage, penalty, judgment, claim, deficiency,
expense, action, suit, cost and disbursement of any kind or nature whatsoever
(including interest, penalties, attorneys’ fees and amounts paid in settlement),
REGARDLESS OF WHETHER CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE OF ANY OF THE
INDEMNIFIED PARTIES, imposed on, incurred by or asserted against the Indemnified
Parties growing out of or resulting from any Credit Document or any transaction
or event contemplated therein (except that such indemnity shall not be paid to
any Indemnified Party to the extent that such loss, etc. directly results from
the gross negligence or willful misconduct of that Indemnified Party). If any
person or entity (including Borrower or any of its affiliates) ever alleges
gross negligence or willful misconduct by an Indemnified Party, the full amount
of indemnification provided for in this Section shall nonetheless be paid upon
demand, subject to later adjustment or reimbursement at such time—if any—as a
court of competent jurisdiction enters a final judgment as to the extent and
effect of the alleged gross negligence or willful misconduct. Any amount to be
paid under this Section by Borrower to Lender shall be a demand obligation owing
by Borrower to Lender and shall bear interest from the date of expenditure until
paid at the Default Rate.
     Section 8.07 Amendments in Writing. This Agreement shall not be changed
orally but shall be changed only by agreement in writing signed by Borrower and
Lender. Any waiver or consent with respect to this Agreement shall be effective
only in the specific instance and for the specific purpose for which given. No
course of dealing between the parties, no usage of trade and no parol or
extrinsic evidence of any nature shall be used to supplement or modify any of
the terms or provisions of this Agreement.

48



--------------------------------------------------------------------------------



 



     Section 8.08 Notices. Any notice, request or other communication required
or permitted to be given hereunder shall be given in writing by delivering it
against receipt for it, by depositing it with an overnight delivery service or
by depositing it in a receptacle maintained by the United States Postal Service,
postage prepaid, registered or certified mail, return receipt requested,
addressed to the respective parties at the addresses shown herein (and if so
given, shall be deemed given when mailed). Borrower’s or Lender’s address for
notice may be changed at any time and from time to time, but only after ten
(10) days’ advance written notice to the other party and shall be the most
recent such address furnished in writing by the applicable party to the other
party hereto. Actual notice, however and from whomever given or received, shall
always be effective when received. Whenever (and if) notice by telecopy by
Borrower is permitted hereunder, it is intended for the convenience of Borrower,
and Lender may rely on, and shall not be liable for acting (or refraining from
acting) upon, any notice, instruction or request purporting to have been signed
or presented by the proper party unless such action (or refraining from action)
constitutes gross negligence or willful misconduct.
     Section 8.09 Gender; “Including” is Not Limiting; Section Headings. The
masculine and neuter genders used in this Agreement each includes the masculine,
feminine and neuter genders, and whenever the singular number is used, the same
shall include the plural where appropriate, and vice versa. Wherever the term
“including” or a similar term is used in this Agreement, it shall be read as if
it were written “including by way of example only and without in any way
limiting the generality of the clause or concept referred to.” The headings used
is this Agreement are included for reference only and shall not be considered in
interpreting, applying or enforcing this Agreement.
     Section 8.10 Lender’s Offset Rights. Lender is hereby authorized at any
time and from time to time, without notice to any person or entity (and Borrower
hereby WAIVES any such notice) to the fullest extent permitted by law, to
set-off and apply any and all monies, securities and other Properties of
Borrower now or in the future in the possession, custody or control of Lender,
or on deposit with or otherwise owed to Borrower by Lender—including all such
monies, securities and other Properties held in general, special, time, demand,
provisional or final accounts or for safekeeping or as collateral or otherwise
(but excluding those accounts clearly designated as escrow or trust accounts
held by Borrower for others unaffiliated with Borrower)—against any and all of
Borrower’s obligations to Lender now or hereafter existing under this Agreement,
irrespective of whether Lender shall have made any demand under this Agreement.
Lender agrees to use reasonable efforts to promptly notify Borrower after any
such set-off and application, provided that failure to give—or delay in
giving—any such notice shall not affect the validity of such set-off and
application or impose any liability on Lender. Lender’s rights under this
Section are in addition to other rights and remedies (including other rights of
set-off) which Lender may have.
     Section 8.11 Governing Law; Venue. This Agreement and the other Credit
Documents are performable in Travis County, Texas. Any legal proceeding in
respect of this Agreement or the other Credit Documents shall be brought
exclusively in the district courts of Travis County, Texas or the United States
District Court for the Western District of Texas, Austin Division (collectively,
the “Specified Courts”), to the exclusion of all other venues. Borrower and
Lender hereby irrevocably submit to the exclusive jurisdiction of such state and
federal courts of the State of Texas. Each of Borrower and Lender hereby
irrevocably waives, to the fullest extent permitted by law, any

49



--------------------------------------------------------------------------------



 



objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to any Credit Document brought
in any Specified Court, and hereby further irrevocably waives any claims that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum. Each of Borrower and Lender further irrevocably
consents to the service of process out of any of the Specified Courts in any
such suit, action or proceeding by the mailing of copies thereof by certified
mail, return receipt requested, postage prepaid, to the applicable party at its
address as provided in this Agreement or as otherwise provided by Texas law.
Each of Borrower and Lender agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE APPLICABLE LAWS OF THE
STATE OF TEXAS AND THE UNITED STATES OF AMERICA FROM TIME TO TIME IN EFFECT.
     Section 8.12 Rights Cumulative; Delay Not Waiver. Lender’s exercise of any
right, benefit or privilege under any of the Credit Documents or any other
papers or at law or in equity shall not preclude the concurrent or subsequent
exercise of Lender’s other present or future rights, benefits or privileges. The
remedies provided in this Agreement are cumulative and not exclusive of any
remedies provided by law, the Credit Documents or any other papers. No failure
by Lender to exercise, and no delay in exercising, any right under any Credit
Document or any other papers shall operate as a waiver thereof.
     Section 8.13 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, the legality,
validity and enforceability of the remaining provisions of this Agreement shall
not be affected thereby, and this Agreement shall be liberally construed so as
to carry out the intent of the parties to it. Each waiver in this Agreement is
subject to the overriding and controlling rule that it shall be effective only
if and to the extent that (a) it is not prohibited by applicable law and
(b) applicable law neither provides for nor allows any material sanctions to be
imposed against Lender.
     Section 8.14 Entire Agreement. This Agreement, the Note and the other
Credit Documents together embody the entire agreement and understanding between
Borrower and Lender with respect to the subject matter hereof and supersede all
prior conflicting or inconsistent agreements, consents and understandings
relating to such subject matter. Borrower acknowledges and agrees that there is
no oral agreement between Borrower and Lender which has not been incorporated in
this Agreement, the Note and the other Credit Documents.
     Section 8.15 Counterparts. This Agreement may be executed in several
identical counterparts, and by the parties hereto on separate counterparts, and
each counterpart, when so executed and delivered, shall constitute an original
instrument, and all such separate counterparts shall constitute but one and the
same instrument.
     Section 8.16 Sale and Assignment. Lender reserves the right, in its sole
discretion, without notice to Borrower or any other Person, to sell
participations or assign its interest, or both, in all or any part of this
Agreement, the Note, any of the other Credit Documents, any Loan and the

50



--------------------------------------------------------------------------------



 



Commitment and to disseminate to Lender’s Affiliates, potential purchasers,
derivative counterparties and rating agencies any information it has pertaining
to the Loans, including without limitation, complete and current credit
information on Borrower and any of its Subsidiaries. In the event of any such
assignment, Borrower will agree (and will cause each of its Subsidiares to
agree) to such modifications to this Agreement and the other Credit Documents,
and will cause to be delivered to Lender any legal opinion and other Credit
Documents, as required to facilitate such assignment, so long as the same do not
modify, alter or increase in any material respect the obligations and
liabilities of Borrower under the Credit Documents. Without limiting the
foregoing, and notwithstanding anything contained in any Credit Document to the
contrary, Lender may at any time assign all or any portion of its rights under
this Agreement, the Note and the other Credit Documents as collateral to a
Federal Reserve Bank.
     Section 8.17 JURY TRIAL WAIVER. EACH OF BORROWER AND LENDER HEREBY AGREES
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES
ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR
ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER
AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. BORROWER
AND LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER AND LENDER.
     Section 8.18 USA Patriot Act. Lender is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) and hereby notifies Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow Lender to identify Borrower in accordance with the
Act.
NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02
     THIS AGREEMENT, THE NOTE AND THE OTHER CREDIT DOCUMENTS AND ALL OTHER
CREDIT DOCUMENTS EXECUTED BY ANY OBLIGOR AND LENDER OR BY ANY OBLIGOR IN FAVOR
OF LENDER SUBSTANTIALLY CONCURRENTLY HEREWITH CONSTITUTE A WRITTEN LOAN
AGREEMENT WHICH REPRESENTS THE FINAL AGREEMENT BETWEEN OBLIGORS AND LENDER AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF OBLIGORS AND LENDER. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN OBLIGORS AND LENDER.
[Remainder of page left intentionally blank]

51



--------------------------------------------------------------------------------



 



EXECUTED effective as of the date first set forth above.

                  LUMINEX CORPORATION,
a Delaware corporation    
 
           
 
  By:   /s/ David S. Reiter    
 
           
 
  Name:   David S. Reiter    
 
           
 
  Title:   Vice President, General Counsel and Corporate Secretary    
 
           
 
                Borrower’s Address:    
 
                12212 Technology Boulevard
Austin, Texas 78727
Attention: Chief Financial Officer    
 
                JPMORGAN CHASE BANK, N.A.    
 
           
 
  By:   /s/ James Pritchett    
 
           
 
  Name:   James Pritchett    
 
           
 
  Title:   Vice President    
 
           
 
                Lender’s Address:    
 
                Mail Code TX3-8229
221 West 6th Street, 2nd Floor
Austin, Texas 78701
(P. O. Box 550
Austin, Texas 78767-0550)
Attention: Manager/Commercial Lending Group
   

EXHIBITS:
Exhibit A — Request for Loan
Exhibit B – Rate Selection Notice
Exhibit C – Borrowing Base Certificate
Exhibit D – Compliance Certificate

52